Exhibit 10.1

UBIQUITI NETWORKS, INC.

EAST WEST BANK, AS ADMINISTRATIVE AGENT AND JOINT LEAD ARRANGER

U.S. BANK, AS SYNDICATION AGENT AND JOINT LEAD ARRANGER

EAST WEST BANK AND U.S. BANK, AS LENDERS

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT is entered into as of August 7, 2012 by and
between EAST WEST BANK (“Administrative Agent”), U.S. BANK (“Syndication
Agent”), the financial institutions named on the signature page hereof (each, a
“Lender” and collectively, the “Lenders”) and UBIQUITI NETWORKS, INC.
(“Borrower”) (this “Agreement”).

RECITALS

Borrower wishes to continue to obtain credit from time to time from Lenders, and
Lenders desire to extend credit to Borrower. This Agreement states the terms on
which Lenders will advance credit to Borrower, and Borrower will repay the
amounts owing to Administrative Agent and Lenders.

AGREEMENT

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower, whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Borrower and Borrower’s Books relating to any of the
foregoing.

“Advance” or “Advances” means a cash advance or cash advances made under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers and directors.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Applicable Margin” means with respect to any Credit Extension, the margin set
forth below, as determined by the Debt Service Coverage Ratio for the last
fiscal quarter:

 

Level

  

Debt Service Coverage Ratio

   Base Rate plus:  
LIBOR Base Rate
plus: I    Less than 1.75 to 1.0    1.75%   2.75% II   

Equal to or greater than 1.75

to 1.0 but less than 2.0 to 1.0

   1.50%   2.50% III    Equal to or greater than 2.0 to 1.0    1.25%   2.25%

Prior to Administrative Agent’s receipt of the first Compliance Certificate
delivered by Borrower in accordance with Section 6.3(b), the margins shall be
determined pursuant to Level III. Thereafter, the margins shall be subject to
increase or decrease upon receipt by Administrative Agent pursuant to
Section 6.3 of the financial statements and corresponding Compliance Certificate
for the last fiscal quarter, which change shall be effective on

 

1



--------------------------------------------------------------------------------

the first day of the calendar month following receipt. If, by the first day of a
month, any financial statements and Compliance Certificate due in the preceding
month have not been received, then, at the option of Administrative Agent or
Required Lenders, the margins shall be determined as if Level I were applicable,
from such day until the first day of the calendar month following actual
receipt.

“Base Rate” means the greater of (i) the variable rate of interest, per annum,
most recently announced by Administrative Agent, as its “prime rate”, whether or
not such announced rate is the lowest rate available from Administrative Agent,
Syndication Agent, or any Lender; (ii) the Federal Funds Effective Rate plus
0.50%; or (iii) the LIBOR Rate plus 1.00%.

“Base Rate Advances” means any Credit Extension on which interest is payable
based on the Base Rate in accordance with the terms hereof.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which Lenders in the State of California are authorized or required to close.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Internal Revenue Code.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code.

“Collateral” means the property described on attached Exhibit A.

“Compliance Certificate” means a certificate in substantially the form of
attached Exhibit C.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any reimbursement obligations with respect to undrawn letters of
credit issued for the account of that Person; and (iii) all obligations arising
under any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designed to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.

 

2



--------------------------------------------------------------------------------

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determined amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith; provided, however, that such amount shall not in any
event exceed the maximum amount of the obligations under the guarantee or other
support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Commitments” means the commitment of a Lender to make Credit Extensions
under this Agreement.

“Credit Extension” means each Advance, Swingline Advance, Term Advance, or any
other extension of credit by Lenders for the benefit of Borrower hereunder.

“Daily Balance” means the amount of the Obligations outstanding and owed at the
end of a given day.

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Net Income of Borrower for such fiscal period, plus (b) in each case to the
extent deducted in the calculation of the Borrower’s Net Income and without
duplication, (i) depreciation and amortization for such period, plus (ii) income
tax expense for such period, plus (iii) Total Interest Expense paid or accrued
during such period, plus (iv) non-cash expense associated with granting stock
options or restricted stock units, plus (v) extraordinary cash charges which are
approved by the Administrative Agent in writing as an “add-back” to EBITDA, and
minus, to the extent added in computing Net Income, and without duplication, all
extraordinary and non-recurring revenue and gains (including income tax
benefits) for such period, all as determined in accordance with GAAP

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Excess Cash Flow” means for any fiscal year (or other period) of the Borrower,
the excess, if any, of its EBITDA for such fiscal year over the sum, without
duplication, of (a) interest expense (including any non-cash interest expense
amounts), plus (b) provisions for current taxes based on income of the Borrower
and payable in cash with respect to such period, plus (c) the aggregate amount
actually paid by the Borrower in cash during such fiscal year (or other period)
on account of capital expenditures of the Borrower (excluding the principal
amount of the loans incurred in connection with such capital expenditures), plus
(d) the aggregate amount of all optional prepayments of the Term Advances during
such fiscal year (or other period), plus (e) the aggregate amount of all
regularly scheduled principal payments by Borrower on the Term Advances made
during such fiscal year (or other period), plus (f) other one-time and
non-recurring cash items, plus (g) extraordinary cash charges which are approved
by the Administrative Agent in writing as an “add-back” to EBITDA; provided that
any of the foregoing items specified in clauses (f) and (g) may only be included
in the calculation of “Excess Cash Flow” to the extent such items are
permissibly “added-back” to Net Income for purposes of calculating EBITDA.

“Event of Default” has the meaning assigned in Article 8.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such interest rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

3



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not incorporated or organized
under the laws of any state of the United States of America.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Global Cash” means Borrower’s consolidated unrestricted cash plus marketable
securities issued, or directly, unconditionally and fully guaranteed or insured,
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than one year from the date of acquisition by such
Person.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other Bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a) Copyrights, Trademarks and Patents;

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Interest Period” means for each LIBOR Rate Advance, a period 30, 60 and 90
days, as Borrower may elect, or such other period as Administrative Agent,
Syndication Agent and Borrower may agree upon, provided that the last day of an
Interest Period for a LIBOR Rate Advance shall be determined in accordance with
the practices of the LIBOR interbank market as from time to time in effect.

“Inventory” means all present and future inventory in which Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products

 

4



--------------------------------------------------------------------------------

intended for sale or lease or to be furnished under a contract of service, of
every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of Borrower, including such
inventory as is temporarily out of its custody or possession or in transit and
including any returns upon any accounts or other proceeds, including insurance
proceeds, resulting from the sale or disposition of any of the foregoing and any
documents of title representing any of the above, and Borrower’s Books relating
to any of the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IPO” means the initial sale by Borrower of its capital stock pursuant to a
registration statement filed on Form S-1 in accordance with the Securities Act
of 1933, as amended.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Joint Lead Arrangers” means, collectively, East West Bank and U.S. Bank.

“Lender Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred by Administrative Agent, Syndication
Agent, or a Lender in connection with the preparation, negotiation,
administration, and enforcement of the Loan Documents; reasonable audit fees;
and reasonable attorneys’ fees and expenses of Administrative Agent, Syndication
Agent, and any Lenders incurred in amending, enforcing or defending the Loan
Documents (including fees and expenses of appeal), incurred before, during and
after an Insolvency Proceeding, whether or not suit is brought.

“LIBOR Base Rate” means, for any Interest Period, the rate of interest per annum
determined by Administrative Agent to be the per annum rate of interest at which
deposits in United States Dollars are offered to Administrative Agent in the
London interbank market in which Administrative Agent customarily participates
at 11:00 a.m. (local time in such interbank market) three (3) Business Days
before the first day of such Interest Period for a period approximately equal to
such Interest Period and in an amount approximately equal to the principal
amount of such Advance.

“LIBOR Rate” shall mean, for any Interest Period for a LIBOR Rate Advance, a
rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) equal
to (i) the LIBOR Base Rate for such Interest Period divided by (ii) 1 minus the
Reserve Requirement for such Interest Period.

“LIBOR Rate Advances” means any Credit Extension or a portion thereof on which
interest is payable based on the LIBOR Rate in accordance with the terms hereof.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into between or among Borrower,
Administrative Agent, Syndication Agent and Lenders in connection with this
Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations or financial condition of Borrower, (ii) the ability of Borrower to
repay the Obligations or otherwise perform its obligations under the Loan
Documents or (iii) the validity or enforcement of Administrative Agent’s
security interest in the Collateral.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, notes, drafts, instruments, securities,
documents of title, and chattel paper, and Borrower’s Books relating to any of
the foregoing.

“Net Cash Proceeds” means (i) the net cash proceeds received by Borrower from
the sale and issuance of Borrower’s Subordinated Debt or equity securities
(excluding equity securities or options issued pursuant to employee stock option
plans approved by Borrower’s board of directors), and (ii) the net cash proceeds
received by Borrower from any disposition by Borrower of its property (excluding
dispositions that are expressly permitted under Section 7.1 hereof) that are not
used to purchase replacement assets.

 

5



--------------------------------------------------------------------------------

“Net Income (or Deficit)” means the net income (or deficit) of Borrower (on a
stand-alone basis not including its Subsidiaries), after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary nonrecurring items of income.

“Obligations” means all debt, principal, interest, Lender Expenses and other
amounts owed to Lenders, Syndication Agent, or Administrative Agent by Borrower
pursuant to this Agreement or any other agreements with Syndication Agent, or
Administrative Agent or Lenders, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from Borrower to others that Administrative
Agent may have obtained by assignment.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Administrative Agent
for the ratable benefit of Lenders under this Agreement.

“Permitted Acquisitions” means (i) the target company is in the same or similar
line of business as Borrower, (ii) the acquisition shall be completed on a
non-hostile basis, (iii) the aggregate amount of all Permitted Acquisitions does
not exceed $15,000,000 per fiscal year, (iv) no later than 10 Business Days
prior to the consummation of such acquisition, Borrower has provided the
Administrative Agent with proforma financial statements giving effect to the
acquisition which demonstrate continued pro forma compliance with the financial
covenants contained in Section 6.9 hereof after giving effect to such
acquisition, (v) the Borrower or a wholly-owned domestic Subsidiary is the
surviving entity, and (vi) the acquisition would not otherwise result in an
Event of Default.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of Lenders arising under this Agreement or
any other Loan Document;

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

(c) Indebtedness of Borrower and its Subsidiaries not to exceed $2,500,000 in
the aggregate in any fiscal year secured by a lien described in clause (c) of
the defined term “Permitted Liens,” provided such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness;

(d) Subordinated Debt;

(e) Indebtedness to trade creditors incurred in the ordinary course of business;

(f) Indebtedness of any Subsidiary to Borrower that constitutes a Permitted
Investment by Borrower under clause (e) of the definition of Permitted
Investment;

 

6



--------------------------------------------------------------------------------

(g) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be; and

(h) other Indebtedness not to exceed $1,500,000 in aggregate principal amount at
any one time outstanding.

“Permitted Investment” means:

(a) Investments (including Subsidiaries) existing on the Closing Date disclosed
in the Schedule;

(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States or its agencies or any State maturing within one (1) year from
its acquisition; (ii) commercial paper maturing no more than one (1) year after
its creation and having the highest rating from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc.; (iii) Administrative Agent’s or
Syndication Agent’s certificates of deposit issued maturing no more than one
(1) year after issue; (iv) mutual funds having at least 95% of their assets
invested in the foregoing Investments; and (v) other Investments permitted by
Borrower’s investment policy that has been approved by its board of directors;

(c) Investments of Subsidiaries in or to Borrower; Investments of Borrower or
Subsidiaries in or to Borrower’s Subsidiaries, solely in the amounts required to
fund such Subsidiary’s operations in the ordinary course of business and
consistent with past practices in an aggregate amount not to exceed $3,500,000
at any time;

(d) Investments consisting of (A) travel advances, employee relocation loans and
other employee loans and advances in the ordinary course of business and
(B) non-cash loans to employees, officers or directors relating to the purchase
of equity securities of Borrower pursuant to employee stock purchase plans or
arrangements approved by Borrower’s board of directors;

(e) Repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements in an aggregate
amount not to exceed $5,000,000 in any fiscal year, as long as an Event of
Default does not exist at the time of a repurchase or would exist immediately
after giving effect to such repurchase;

(f) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(g) Investments consisting of deposit accounts in which Administrative Agent has
a perfected security interest;

(h) Investments accepted in connection with Transfers permitted by Section 7.1;

(i) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(j) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (j) shall not
apply to Investments of Borrower in any Subsidiary;

(k) Investments pursuant to or arising under currency agreements or interest
rate agreements arising in the ordinary course of business;

(l) Permitted Acquisitions; and

 

7



--------------------------------------------------------------------------------

(m) other Investments aggregating not in excess of $500,000 at any time.

“Permitted Liens” means the following:

(a) Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested or negotiated in good faith by
appropriate proceedings and for which Borrower maintains adequate reserves;

(c) Liens not to exceed $2,500,000 in the aggregate (i) upon or in any Equipment
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such Equipment, or (ii) existing on such
Equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;

(d) Leases or subleases and non-exclusive licenses or sublicenses granted in the
ordinary course of Borrower’s business;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(g) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(h) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default;

(i) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Administrative Agent has a perfected security interest in the
amounts held in such deposit and/or securities accounts to the extent required
under Section 6.8;

(j) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(g) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase; and

(k) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $100,000.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Pro Rata Share” is the percentage interest of a Lender in a Credit Extension,
as set forth below its signature hereto.

“Required Lenders” means as of any date of determination, Lenders owed not less
than 66.67% of the then aggregate unpaid principal amount of the Credit
Extensions, or, if no principal amount of the Credit Extensions is outstanding,
then Lenders having not less than 66.67% of the Credit Commitments. The Pro Rata
Share of Credit Commitments and of outstanding Credit Extensions of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

8



--------------------------------------------------------------------------------

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by a Lender by reason of any regulatory change against (i) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of “LIBOR Base Rate” or
(ii) any category of extensions of credit or other assets which include
Advances.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Financial Officer and the Controller of Borrower.

“Revolving Facility” means the facility under which Borrower may request Lenders
to issue Advances, as specified in Section 2.1.1 hereof.

“Revolving Line” initially means Credit Extensions of up to Fifty Million
Dollars ($50,000,000) in aggregate outstanding principal amount at any time.

“Revolving Maturity Date” means the third anniversary of the Closing Date.

“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.

“Schedule” means the schedule of exceptions attached hereto, if any.

“Swingline Advance” means any Advance funded with Administrative Agent’s funds,
until such Advance is settled among Lenders or repaid by Borrower.

“Subordinated Debt” means any debt incurred by Borrower that is expressly
subordinated to the debt owing by Borrower to Lenders on terms reasonably
acceptable to Required Lenders (and identified in writing as being such by
Borrower and Required Lenders).

“Subsidiary” means any corporation or partnership in which (i) any general
partnership interest or (ii) more than 50% of the stock of which by the terms
thereof ordinary voting power to elect the Board of Directors, managers or
trustees of the entity shall, at the time as of which any determination is being
made, is owned by Borrower, either directly or through an Affiliate.

“Tangible Net Worth” means the net worth appearing on Borrower’s balance sheet
at any date as of which the amount thereof shall be determined, minus intangible
assets, plus Subordinated Debt, on a consolidated basis determined in accordance
with GAAP.

“Term Advance” means the cash advance of up to Fifty Million Dollars
($50,000,000) made under Section 2.1.2.

“Term Maturity Date” means the fifth anniversary of the Closing Date.

“Total Interest Expense” means with respect to Borrower (on a stand-alone basis
not including its Subsidiaries) for any period, the aggregate amount of interest
required to be paid or accrued by Borrower during such period on all
Indebtedness of Borrower outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 

9



--------------------------------------------------------------------------------

“Total Liabilities” means at any date as of which the amount thereof shall be
determined, all obligations that are, in accordance with GAAP, classified as
liabilities on the consolidated balance sheet of Borrower, including in any
event all Indebtedness, but excluding Subordinated Debt.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and all calculations made hereunder shall
be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions.

Borrower promises to pay to Administrative Agent for account of the Lenders, in
lawful money of the United States of America, the aggregate unpaid principal
amount of all Credit Extensions made by Lenders to Borrower as and when due
under this Agreement. Borrower shall also pay interest on the unpaid principal
amount of such Credit Extensions at the rates set forth in this Agreement.

2.1.1 Revolving Advances.

(a) Advance Amounts. Subject to and upon the terms and conditions of this
Agreement, Borrower may request Advances in an aggregate outstanding principal
amount not to exceed the Revolving Line less the aggregate outstanding principal
amount of any Swingline Advances and the aggregate face amount of all Letters of
Credit issued pursuant Section 2.1.1(g) below, and each Lender shall make
Advances up to its Pro Rata Share of the requested Advance, provided no Lender
shall at any time be required to make Advances in excess of the maximum Credit
Commitment set forth below its signature to this Agreement.

(b) Swingline Advances. Administrative Agent may, but shall not be obligated to,
advance Swingline Advances to Borrower, up to an aggregate outstanding amount
not to exceed the lesser of the Revolving Line minus, in each case, the
aggregate outstanding principal amount of Advances and the aggregate face amount
of all Letters of Credit issued pursuant to Section 2.1.1(g) below, or
$5,000,000, unless the funding is specifically required to be made by all
Lenders hereunder. Each Swingline Advance shall constitute an Advance for all
purposes, except that payments thereon shall be made to Agent for its own
account, except to the extent such Swingline Advance is funded by all Lenders
hereunder. To facilitate administration of the Advances, Lenders and
Administrative Agent agree (which agreement is solely among them, and not for
the benefit of or enforceable by Borrower) that settlement among them with
respect to Swingline Advances and other Advances may take place on a date
determined from time to time by Administrative Agent, which shall occur at least
once each week. On each settlement date, settlement shall be made with each
Lender in accordance with the settlement report delivered by Administrative
Agent to Lenders. Between settlement dates, Administrative Agent may in its
discretion apply payments on Advances to Swingline Advances, regardless of any
designation by Borrower or any provision herein to the contrary. Each Lender’s
obligation to make settlements with Administrative Agent is absolute and
unconditional, without offset, counterclaim or other defense. If, due to an
Insolvency Proceeding with respect to Borrower or otherwise, any Swingline
Advance may not be settled among Lenders hereunder, then each Lender shall be
deemed to have purchased from Agent its Pro Rata Share of participation in each
unpaid Swingline Advance and shall transfer the amount of such participation to
Administrative Agent, in immediately available funds, within one Business Day
after Administrative Agent’s request therefor.

(c) Borrowing Procedure. Whenever Borrower desires an Advance, Borrower will
notify Administrative Agent by facsimile transmission or telephone no later than
11:00 a.m. Pacific Time, on

 

10



--------------------------------------------------------------------------------

the Business Day that is three Business Days prior to the Business Day on which
an Advance is to be made (or no later than 11:00 a.m. Pacific Time on the
Business Day that any Swingline Advance is to be made). Each such notification
shall be promptly confirmed by a Payment/Advance Form in substantially the form
of Exhibit B-1 and shall specify whether the Advance is to be made as a Base
Rate Advance or a LIBOR Rate Advance (and in the case of a LIBOR Rate Advance,
the duration of the applicable Interest Period (which shall be deemed to be 30
days if not specified). Administrative Agent shall give each Lender prompt
written notice of the receipt of any such notification. Administrative Agent is
authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer.
Administrative Agent shall be entitled to rely on any telephonic notice given by
a person who Administrative Agent reasonably believes to be a Responsible
Officer or a designee thereof, and Borrower shall indemnify and hold
Administrative Agent harmless for any damages or loss suffered by Administrative
Agent as a result of such reliance to the extent set forth in Section 13.9.
Borrower shall establish a deposit account with Administrative Agent, and
Administrative Agent will credit the amount of Advances made under this
Section 2.1.1 to such deposit account, and any Lender that is not Administrative
Agent shall make such Advance by wire transfer to the Administrative Agent for
funding into such account. Each written request for an Advance, and each
confirmation of a telephone request for such an Advance, shall be in
substantially the form of Exhibit B-1 hereto executed by Borrower.

(d) Interest Payments. The outstanding principal balance of each Base Rate
Advance shall bear interest until principal is due, at a floating rate per annum
equal to the Base Rate plus the Applicable Margin; the outstanding principal
balance of each LIBOR Rate Advance shall bear interest until principal is due,
at a floating rate per annum equal to the LIBOR Rate plus the Applicable Margin.
Interest shall be computed daily on the basis of a year of 360 days based on the
actual days elapsed. Borrower shall pay accrued and unpaid interest in arrears
on each Advance that constitutes a Base Rate Advance on the first day of each
calendar month; Borrower shall pay accrued and unpaid interest in arrears on
each Advance that constitutes a LIBOR Rate Advance on the sooner to occur of the
last day of the calendar quarter or the last day of the applicable Interest
Period. All Advances shall be due and payable on the Revolving Maturity Date.

(e) Prepayment of the Advances. Subject to Section 2.7, Borrower may at any time
prepay any Advance without premium or penalty. If the aggregate outstanding
principal amount of the Advances at any time exceeds the Revolving Line,
Borrower will immediately pay to Administrative Agent, for the ratable benefit
of Lenders, the amount of such excess.

(f) Lenders Disbursement. Unless Administrative Agent shall have received notice
from a Lender prior to the date of any Advance that such Lender will not make
available to Administrative Agent such Lender’s Pro Rata Share of such Advance,
Administrative Agent may assume that such Lender has made such portion available
to Administrative Agent on the date of such Advance in accordance with this
Section and Administrative Agent may, in reliance upon such assumption, make
available to Borrower on such date a corresponding amount. If and to the extent
that such Lender shall not have so made such ratable portion available to
Administrative Agent, such Lender and Borrower severally agree to repay to
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to Administrative Agent, at (i) in
the case of Borrower, the interest rate applicable at the time to such Advance
and (ii) in the case of such Lender, the Federal Funds Effective Rate. If such
Lender shall repay to Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Pro Rata Share of such Advance
for purposes of this Agreement. The failure of any Lender to make available its
Pro Rata Share of any Advance shall not relieve any other Lender of its
obligation, if any, hereunder, to make available its Pro Rata Share of such
Advance on the date of such Advance, and the provisions of Section 13.4 shall
govern the Defaulting Lender’s rights and obligations.

(g) Letters of Credit.

(i) Subject to the terms and conditions of this Agreement, at any time prior to
the Revolving Maturity Date, Administrative Agent agrees to issue letters of
credit for the account of Borrower (each, a “Letter of Credit” and collectively,
the “Letters of Credit”) in an aggregate outstanding face amount not to exceed
the Revolving Line minus, in each case, the aggregate principal outstanding
amount of the Advances and the Swingline Advances at any time, provided that the
aggregate face amount of all outstanding Letters of Credit shall not exceed
$5,000,000. Letters of Credit may be requested by Borrower only to support
obligations of Borrower

 

11



--------------------------------------------------------------------------------

incurred in the ordinary course of business. All Letters of Credit shall be, in
form and substance, acceptable to Administrative Agent in its sole discretion
and shall be subject to the terms and conditions of Administrative Agent’s form
of standard application and letter of credit agreement (the “Application”),
which Borrower hereby agrees to execute, including Administrative Agent’s
standard fee based on the face amount of each Letter of Credit as set forth in
Section 2.6(e). On any drawn but unreimbursed Letter of Credit, the unreimbursed
amount shall be deemed an Advance under Section 2.1.1. On or before the
Revolving Maturity Date, Borrower shall secure in cash all obligations under any
outstanding Letters of Credit on terms acceptable to Administrative Agent. The
obligation of Borrower to reimburse Administrative Agent for drawings made under
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, the
Application, and such Letters of Credit, under all circumstances whatsoever.
Borrower shall indemnify, defend, protect, and hold Administrative Agent
harmless from any loss, cost, expense or liability, including, without
limitation, reasonable attorneys’ fees, arising out of or in connection with any
Letters of Credit, except for expenses caused by Administrative Agent’s gross
negligence or willful misconduct.

(ii) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Administrative Agent, without
recourse or warranty, its Pro Rata Share of the obligations relating to the
Letter of Credit. If Administrative Agent makes any payment under a Letter of
Credit, Administrative Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Administrative
Agent, the Lender’s Pro Rata Share of such payment. Upon request by a Lender,
Administrative Agent shall furnish copies of any Letters of Credit in its
possession at such time.

(iii) The obligation of each Lender to make payments to Administrative Agent in
connection with Administrative Agent’s payment under a Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Letter of Credit having been determined to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Person may have with respect to any Obligations.
Administrative Agent does not assume any responsibility for any failure or delay
in performance or any breach by Borrower or other Person of any obligations
under any Loan Documents.

2.1.2 Term Advance.

(a) Advance Amount. Subject to the terms and conditions of this Agreement, each
Lender will make its Pro Rata Share of the Term Advance to Borrower on the
Closing Date. The proceeds of the Term Advance shall be first used to repay in
full all amounts outstanding under that certain Loan and Security Agreement by
and between Borrower and East West Bank dated as of September 15, 2011, with the
remaining amount being transferred to Borrower by wire transfer to such account
as Borrower specifies in writing to Administrative Agent.

(b) Payment. Beginning on the first day of the first calendar quarter following
the Closing Date, and continuing on the first day of each calendar quarter
thereafter, for so long as any part of the Term Advance remains outstanding,
Borrower shall make quarterly payments of principal equal to $1,250,000 until
the second anniversary of the Closing Date, then quarterly payments of principal
equal to $1,875,000 until the third anniversary of the Closing Date, then
quarterly payments of principal equal to $2,500,000 until the Term Maturity
Date. The failure of any Lender to make available its Pro Rata Share of the Term
Advance shall not relieve any other Lender of its obligation, if any, hereunder,
to make available its Pro Rata Share of such Term Advance on the date of such
Term Advance, but no Lender shall be responsible for the failure of any other
Lender to make available its Pro Rata Share of the Term Advance on the date of
such Term Advance. On the Term Maturity Date, Borrower shall repay the entire
outstanding principal balance of the Term Advance, plus all accrued and unpaid
interest thereon.

(c) Interest. The outstanding principal balance of the Term Advance shall bear
interest until principal is due (computed daily on the basis of a 360 day year
and actual days elapsed) at a rate per annum equal to either the Base Rate plus
the Applicable Margin or the LIBOR Rate plus the Applicable Margin, as

 

12



--------------------------------------------------------------------------------

elected by Borrower, subject to Section 2.7. Borrower shall pay accrued and
unpaid interest in arrears on the Term Advance on the first day of each calendar
month, if such Term Advance constitutes a Base Rate Advance; if such Term
Advance constitutes a LIBOR Rate Advance, Borrower shall pay accrued and unpaid
interest in arrears on the sooner to occur of the last day of the calendar
quarter or the last day of the applicable Interest Period.

(d) Optional Prepayment of the Term Advance. Borrower may at any time prepay all
or any part of the Term Advance without penalty or premium (other than amounts
due and payable under Section 2.7), but may not reborrow any part of the Term
Advance, once repaid. Each partial prepayment shall be in an amount not less
than One Million Dollars ($1,000,000) or such greater amount which is an
integral multiple of $500,000. Each prepayment shall be made upon the
irrevocable written or telephone notice of Borrower received by Administrative
Agent not less than three (3) Business Days prior to the date of the prepayment.
The notice of prepayment shall specify the date of the prepayment and the amount
of the prepayment. Each such prepayment shall be accompanied by the payment of
accrued and unpaid interest on the amount prepaid and any amount required by
Section 2.7.

(e) Mandatory Prepayment of the Term Advance. Immediately upon Borrower’s
receipt of Net Cash Proceeds, Borrower shall prepay the outstanding principal
amount of the Term Advance in an amount equal to 100% of such Net Cash Proceeds.
Within 120 days of the end of each fiscal year, Borrower shall prepay the
outstanding principal amount of the Term Advance in an amount equal to 25% of
Excess Cash Flow, provided that the Leverage Ratio is greater than 1.50 to 1.00
on the last day of such fiscal year.

2.2 Interest Rates, Payments, and Calculations.

(a) Interest Rates. Except as set forth in Section 2.2(b), the Advances shall
bear interest, on the outstanding daily balance thereof, at the rates specified
in Section 2.1.1, and the Term Advance shall bear interest, on the outstanding
daily balance thereof, at the rates specified in Section 2.1.2.

(b) Default Rate. All Obligations shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
two percent (2.0%) per annum above the interest rate applicable immediately
prior to the occurrence of an Event of Default. Any such increase in the
interest rate shall cease and no longer be effective if no Event of Default has
occurred and is continuing.

(c) Payments. Administrative Agent shall, at its option, charge interest, all
Lender Expenses, and all Periodic Payments against any of Borrower’s deposit
accounts or against the Revolving Line, in which case those amounts shall
thereafter accrue interest at the rate then applicable hereunder. Any interest
not paid when due shall be compounded by becoming a part of the Obligations, and
such interest shall thereafter accrue interest at the rate then applicable
hereunder. All payments shall be made free and clear of, and without deduction
or withholding for, any present or future taxes or other charges imposed by any
jurisdiction.

(d) Computation. In the event the Base Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased effective as of the day the Base Rate is changed, by an amount equal
to such change in the Base Rate.

(e) Withholding. Payments received by Administrative Agent or Lenders from
Borrower hereunder will be made free and clear of any withholding taxes,
excluding net income taxes and franchise taxes imposed in lieu of net income
taxes. Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any such withholding or deduction from any such payment or other sum payable
hereunder to Lenders, Borrower hereby covenants and agrees that the amount due
from Borrower with respect to such payment or other sum payable hereunder will
be increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, each Lender receives a net sum equal to the
sum which it would have received had no withholding or deduction been required
and Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority. Borrower will not be required to increase any such
amounts payable to any Lender with respect to any taxes that are attributable to
such Lender’s failure to deliver Internal Revenue Form W-8BEN or Form W-8ECL, to
the extent applicable. Borrower will, upon request, furnish Lenders with proof
reasonably satisfactory to Lenders indicating that Borrower has made such
withholding payment provided, however, that Borrower need not make any
withholding payment if the amount

 

13



--------------------------------------------------------------------------------

or validity of such withholding payment is contested in good faith by
appropriate and timely proceedings and as to which payment in full is bonded or
reserved against by Borrower. The agreements and obligations of Borrower
contained in this Section shall survive the termination of this Agreement.

(f) Promissory Notes. Any Lender by written notice to the Borrower (with a copy
to the Administrative Agent) may request that Credit Extensions made by it be
evidenced by a promissory note in substantially the form attached as Exhibit D
hereto. In such event, Borrower shall promptly (and, in all events, within five
Business Days of receipt of such request) execute and deliver to such Lender a
promissory note payable to such Lender in form and substance reasonably
satisfactory to Borrower, such Lender and Administrative Agent).

(g) Swap Fixed Rate. At Borrower’s request, Administrative Agent and Borrower
shall enter into such agreements as are mutually acceptable to effect a fixed
rate swap arrangement in respect of the Obligations under this Agreement.

2.3 Crediting Payments. So long as no Event of Default has occurred and is
continuing, Administrative Agent shall credit a wire transfer of funds, check or
other item of payment to such deposit account or Obligation as Borrower
specifies. If an Event of Default has occurred and is continuing, the receipt by
Administrative Agent of any wire transfer of funds, check, or other item of
payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by
Administrative Agent after 12:00 noon Pacific Time shall be deemed to have been
received by Administrative Agent as of the opening of business on the
immediately following Business Day. Whenever any payment to Administrative Agent
or Lenders under the Loan Documents would otherwise be due (except by reason of
acceleration) on a date that is not a Business Day, such payment shall instead
be due on the next Business Day, and additional fees or interest, as the case
may be, shall accrue and be payable for the period of such extension.

2.4 Payments to Lenders. Borrower shall make payments owing under Section 2.1
and 2.2 to the Administrative Agent, for the ratable account of the Lenders, as
applicable. Promptly after its receipt of each payment from or on behalf of
Borrower in respect of any Obligations of the Borrower hereunder, Administrative
Agent shall distribute such payment to Lenders pro rata based upon their
respective shares, if any, of the Obligations with respect to which such payment
was received. Administrative Agent shall make such distribution on the same
Business Day if received from Borrower by 12:00 noon, Pacific Time, and on the
next Business Day if received after 12:00 noon.

2.5 Sharing of Payments. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) on account of any Credit Extensions owing to it in excess of its Pro
Rata Share of payments on account of the Credit Extensions obtained by all the
Lenders, then such Lender shall immediately purchase from the other Lenders such
participations in the Credit Extensions owing to them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s Pro Rata Share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section or any other provision of this Agreement may, to the fullest extent
permitted by law, exercise all of its rights of payment (including the right to
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation.

2.6 Fees. Borrower shall pay to Administrative Agent the following:

(a) Unused Facility Fee. Within 5 days of the last day of each calendar quarter,
(i) a fee equal to 0.20% per annum of the difference between the Revolving Line
and the average daily balance of outstanding Advances during such quarter for
pro rata distribution to the Lenders if Borrower’s Debt Service Coverage Ratio
for such quarter is at least 1.75 to 1:00; or (ii) a fee equal to 0.25% per
annum of the difference between the Revolving Line and the average daily balance
of outstanding Advances during such quarter for pro rata distribution to the
Lenders if Borrower’s Debt Service Coverage Ratio for such quarter is less than
1.75 to 1:00;

 

14



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. As a condition to the issuance of any Letter of
Credit hereunder, a fronting fee equal to 0.125% of the face amount of such
Letter of Credit; and at the end of each quarter during which any Letters of
Credit are outstanding a fee equal to 2.25% of the aggregate face amount of such
Letters of Credit when the Debt Service Ratio is greater than or equal to 2.00
to 1.00, (ii) 2.50% of the aggregate face amount of such Letters of Credit when
the Debt Service Ratio is less than 2.00 to 1.00 but greater than or equal to
1.75 to 1.00, or (iii) 2.75% of the aggregate face amount of such Letters of
Credit at all other times;

(c) Other Fees. Fees payable in the amounts and at the times separately agreed
upon in writing between the Borrower and the Administrative Agent; and

(d) Lender Expenses. On the Closing Date, all Lender Expenses incurred through
the Closing Date, including reasonable attorneys’ fees and expenses; and, after
the Closing Date, all Lender Expenses, including reasonable attorneys’ fees and
expenses, as and when they become due.

2.7 Additional Provisions Regarding LIBOR Advances.

(a) Borrower may from time to time submit in writing a request that any existing
LIBOR Rate Advances continue for an additional Interest Period with the same or
different duration. Such request shall specify the Interest Period to be
applicable to such LIBOR Rate Advances. Each written request for a continuation
of a LIBOR Rate Advance shall be substantially in the form of a Libor Rate
Continuation Certificate as set forth on Exhibit B-2, which shall be duly
executed by a Responsible Officer. Administrative Agent shall give each Lender
prompt written notice of the receipt of any such request. Subject to the terms
and conditions contained herein, three (3) Business Days after Administrative
Agent’s receipt of such a request from Borrower, such LIBOR Rate Advances shall
continue, as the case may be provided that:

(i) no Event of Default or event which with notice or passage of time or both
would constitute an Event of Default exists;

(ii) no party hereto shall have sent any notice of termination of the Agreement;

(iii) Borrower shall have complied with such customary procedures as
Administrative Agent has established from time to time for Borrower’s requests
for LIBOR Rate Advances;

(iv) the amount of a LIBOR Rate Advance shall be $1,000,000 or such greater
amount which is an integral multiple of $500,000; and

(v) Administrative Agent shall have determined that the Interest Period or LIBOR
Rate is available to Lenders as of the date of the request for such LIBOR Rate
Advance.

Any request by Borrower to continue any existing LIBOR Rate Advances shall be
irrevocable. Notwithstanding anything to the contrary contained herein, no
Lender shall be required to purchase United States Dollar deposits in the London
interbank market or other applicable LIBOR Rate market to fund any LIBOR Rate
Advances, but the provisions hereof shall be deemed to apply as if Lenders had
purchased such deposits to fund the LIBOR Rate Advances.

(b) Subject to satisfaction of the conditions set forth in subsections
(i) through (v) of Section 2.7(a), any LIBOR Rate Advances shall automatically
continue for the same Interest Period upon the last day of the applicable
Interest Period, unless Administrative Agent has received and approved a
complete and proper request to continue such LIBOR Rate Advance for a different
Interest Period at least three (3) Business Days prior to such last day in
accordance with the terms hereof or to convert such LIBOR Rate Advances to Base
Rate Advances, provided that principal payments shall in all cases be paid on
the 15th day of each month. Any LIBOR Rate

 

15



--------------------------------------------------------------------------------

Advances shall, at Administrative Agent’s or any Lender’s option, convert to
Base Rate Advances in the event that an Event of Default shall occur and be
continuing; provided that Administrative Agent will use its reasonable efforts
to mitigate LIBOR break-funding costs by effecting such conversion on the last
day of an Interest Period. Borrower shall pay to Administrative Agent and any
affected Lender, within five Business Days’ of receipt by Borrower of written
demand by Administrative Agent or such Lender(s), any amounts required to
compensate Administrative Agent or such Lender for any loss (excluding loss of
anticipated profits but including customary LIBOR break-funding costs actually
incurred by Administrative Agent or such Lender), cost or expense incurred by
such Person, as a result of the conversion of LIBOR Rate Advances to Base Rate
Advances on any day other than the last day of an Interest Period pursuant to
any of the foregoing.

(c) If for any reason (including voluntary or mandatory prepayment or
acceleration), Administrative Agent receives all or part of the principal amount
of a LIBOR Rate Advance prior to the last day of the Interest Period for such
LIBOR Rate Advance, Borrower shall, within five Business Days’ of receipt by
Borrower of written demand by Administrative Agent, pay Administrative Agent for
the ratable benefit of Lenders the amount (if any) by which (i) the additional
interest which would have been payable on the amount so received had it not been
received until the last day of such Interest Period or term exceeds (ii) the
interest that would have been recoverable by Administrative Agent by placing the
amount so received on deposit in the certificate of deposit markets or the
offshore currency interbank markets or United States Treasury investment
products, as the case may be, for a period starting on the date on which it was
so received and ending on the last day of such Interest Period or term at the
Federal Funds Effective Rate.

(d) If (i) Administrative Agent shall have determined that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period, or
(ii) Administrative Agent shall have received written notice from the Required
Lenders that the LIBOR Rate determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their affected Loans during such Interest Period specifying in
reasonable detail the basis for such a determination, the Administrative Agent
shall give telecopy or telephonic notice (promptly confirmed in writing) thereof
to the Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any LIBOR Advances requested to be made on the first
day of such Interest Period shall be made as Base Rate Advances, and (y) any
outstanding LIBOR Advances shall be converted, on the last day of the
then-current Interest Period, to Base Rate Advances. Until such notice has been
withdrawn by the Administrative Agent, no further LIBOR Advances shall be made
or continued as such, nor shall the Borrower have the right to convert Credit
Extensions to LIBOR Advances.

2.8 Yield Protection. In case any law, regulation, treaty or official directive
or the interpretation or application thereof after the date hereof by any court
or any governmental authority charged with the administration thereof or the
compliance with any guideline or request of any central bank or other
governmental authority:

(a) subjects Administrative Agent or a Lender to any tax with respect to
payments of principal or interest or any other amounts payable hereunder by
Borrower or otherwise with respect to the transactions contemplated hereby
(except for franchise taxes and taxes on the overall net income of
Administrative Agent or such Lender);

(b) imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit or similar requirement against assets held by, or deposits in or
for the account of, or loans by, Administrative Agent or a Lender; or

(c) imposes upon Administrative Agent or a Lender any other condition with
respect to its performance under this Agreement,

and the result of any of the foregoing is to increase the cost to Administrative
Agent or any Lender, reduce the income receivable by Administrative Agent or any
Lender or impose any expense upon Administrative Agent or any Lender, in each
case with respect to the Obligations, Administrative Agent shall notify Borrower
thereof. Borrower agrees to pay to Administrative Agent or the affected
Lender(s) the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by Administrative Agent or the affected Lender(s) of a
statement of the amount and setting forth

 

16



--------------------------------------------------------------------------------

Administrative Agent’s or such Lender’s calculation thereof, all in reasonable
detail, within five Business Days of Borrower’s receipt of such statement. For
purposes of this Section, the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Pub. L. 111-203, H.R. 4173), and any rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on the Banking Regulations and Supervisory Practices (or any successor
or similar authority) or the United States financial regulatory authorities, and
all requests, rules, regulations, guidelines, interpretations or directives
promulgated thereunder or issued in connection therewith shall be deemed to be a
“change in law”, regardless of the date enacted, adopted, issued or promulgated,
whether before or after the Closing Date.

2.9 Changes in Capital Adequacy Regulations. If a Lender or the Administrative
Agent, in its capacity as issuer of a Letter of Credit, determines the amount of
capital or liquidity required or expected to be maintained by such Lender or
Administrative Agent, or the office, branch, subsidiary or affiliate of such
Lender or the Administrative Agent, or any corporation or holding company
controlling such Lender or the Administrative Agent, is increased as a result of
(i) a change in law or (ii) any change after the date of this Agreement in the
Risk-Based Capital Guidelines (such changes in the foregoing clauses (i) and
(ii) referred to as a “Change in Law”), then, within fifteen (15) days of demand
by such Lender or the Administrative Agent, the Borrower shall pay such Lender
or the Administrative Agent the amount necessary to compensate for any shortfall
in the rate of return on the portion of such increased capital which such Lender
or the Administrative Agent determines is attributable to this Agreement, its
Credit Extensions made hereunder or its commitment to make Credit Extensions and
issue or participate in Letters of Credit, as the case may be, hereunder (after
taking into account such Lender’s or the Administrative Agent’s (and their
respective holding company’s) policies as to capital adequacy or liquidity), in
each case that is attributable to such change in law or change in the Risk-Based
Capital Guidelines, as applicable; provided, that Borrower shall not be required
to compensate such Lender or the Administrative Agent pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the
Administrative Agent, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Administrative Agent’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

2.10 Term. This Agreement shall become effective on the Closing Date and,
subject to Section 13.14, shall continue in full force and effect for so long as
any Obligations (other than inchoate indemnity Obligations) remain outstanding
or Administrative Agent or any Lender has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Administrative
Agent and each Lender may terminate its obligation to make Credit Extensions
under this Agreement immediately upon the occurrence and during the continuance
of an Event of Default. Notwithstanding termination, the Lien granted under this
Agreement shall remain in effect for so long as any Obligations (other than
inchoate indemnity Obligations) are outstanding.

 

3. CONDITIONS OF CREDIT EXTENSIONS.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of a Lender
to make the initial Credit Extension is subject to the condition precedent that
Administrative Agent shall have received, in form and substance reasonably
satisfactory to Administrative Agent and Lenders, the following:

(a) this Agreement;

(b) a certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c) a financing statement (Form UCC-1);

(d) an opinion of Borrower’s counsel;

(e) certificates of insurance naming Administrative Agent as lender loss payee
and additional insured;

 

17



--------------------------------------------------------------------------------

(f) promissory notes for each Lender requesting such notes;

(g) good standing certificates of Borrower and each domestic Subsidiary, if any;

(h) a Compliance Certificate;

(i) financial statements of Borrower through June 30, 2012 and Borrower’s
proforma financial statements; and

(j) such other documents, and completion of such other matters, as
Administrative Agent may reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:

(a) Except for the Term Advance, timely receipt by Administrative Agent of the
Payment/Advance Form as provided in Section 2.1; and

(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2(b).

 

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants Administrative Agent, for the
ratable benefit of Lenders, to secure the payment and performance in full of all
of the Obligations, a continuing security interest in, and pledges to
Administrative Agent, for the ratable benefit of Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens. If Borrower shall acquire a commercial tort claim (as defined
in the Code) with a value exceeding $250,000, Borrower shall promptly notify
Administrative Agent in a writing signed by Borrower of the general details
thereof (and further details as may be required by Administrative Agent) and
grant to Administrative Agent, for the ratable benefit of Lenders, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Administrative Agent. If this Agreement is
terminated, Administrative Agent’s Lien in the Collateral shall continue until
the Obligations (other than inchoate indemnity obligations) are repaid in full
in cash. Upon payment in full in cash of the Obligations (other than inchoate
indemnity obligations) and at such time as Lenders’ obligation to make Credit
Extensions has terminated, Administrative Agent and Lenders shall, at Borrower’s
sole cost and expense, release their Liens in the Collateral.

4.2 Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Administrative Agent, at the request of
Administrative Agent, all Negotiable Collateral exceeding $250,000 in aggregate
value, all financing statements and other documents that Administrative Agent
may reasonably request, in form reasonably satisfactory to Administrative Agent,
to perfect and continue perfected the security interests in the Collateral and
in order to fully consummate all of the transactions contemplated under the Loan
Documents.

4.3 Right to Inspect. Each of Administrative Agent and Syndication
Administrative Agent (through any of their respective officers, employees, or
agents) shall have the right from time to time, but no more than once a year
(unless an Event of Default has occurred and is continuing), to audit Borrower’s
Accounts, inspect Borrower’s Books and to make copies thereof and to check,
test, and appraise the Collateral in order to verify Borrower’s

 

18



--------------------------------------------------------------------------------

financial condition or the amount, condition of, or any other matter relating
to, the Collateral, during normal business hours and (unless an Event of Default
has occurred and is continuing) with reasonable prior notice to Borrower.

4.4 Pledge of Shares. Borrower pledges and grants to Administrative Agent, for
the ratable benefit of Lenders, a security interest in (a) all shares of stock
in any Subsidiary incorporated in any state of the United States, and (b) all of
the shares of stock of all Foreign Subsidiaries (including Ubiquiti Networks
International Limited, a Hong Kong company (“Ubiquiti Hong Kong”)), in each
case, owned by Borrower (the shares described in the foregoing clauses (a) and
(b), collectively, the “Shares”), together with all proceeds and substitutions
thereof, all cash, stock and other moneys and property paid thereon, all rights
to subscribe for securities declared or granted in connection therewith, and all
other cash and noncash proceeds of the foregoing, as security for the
performance of the Obligations; provided however that the “Shares” shall not
include a pledge of more than sixty five percent (65%) of the Shares of a
Subsidiary that is a CFC if such pledge creates a present and existing adverse
tax consequence to Borrower under the U.S. Internal Revenue Code. For avoidance
of doubt, the Shares shall exclude 35% of the shares of stock in Ubiquiti
Networks International Limited, a Hong Kong company, owned by Borrower. Borrower
represents that the Shares are not evidenced by any certificates or, if they are
represented by one or more certificates, Borrower shall deliver such
certificate(s) to Administrative Agent, accompanied by an instrument of
assignment duly executed in blank by Borrower, and Borrower shall cause the
books of each such Subsidiary and any transfer agent to reflect such pledge. If
an Event of Default has occurred and is continuing, Administrative Agent may
effect the transfer of the Shares to the name of Administrative Agent and cause
new certificates representing such securities to be issued in the name of
Administrative Agent or its transferee. Borrower will execute and deliver such
documents, and take or cause to be taken such actions, as Administrative Agent
may reasonably request to perfect or continue the perfection of the security
interest in the Shares. Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise any rights with respect to
the Shares and to give consents, waivers and ratifications in respect thereof,
provided that no vote shall be cast or consent, waiver or ratification given or
action taken which would be inconsistent with any of the terms of this Agreement
or which would constitute or create any violation of any of such terms. All such
rights to vote and give consents, waivers and ratifications shall terminate upon
the occurrence and continuance of an Event of Default. Borrower represents to
Administrative Agent and Lenders that the Shares are not held in a brokerage or
similar securities account.

 

5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower is a corporation duly existing
under the laws of the State of Delaware and qualified and licensed to do
business in any state in which the conduct of its business or its ownership of
property requires that it be so qualified, except to the extent that the failure
to be so qualified could not reasonably be expected to have a material adverse
effect on Borrower’s business.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
do not violate any provision of Borrower’s Certificate of Incorporation or
Bylaws, nor will they constitute an event of default under any material
agreement to which Borrower is a party or by which Borrower is bound. Borrower
is not in default under any material agreement to which it is a party or by
which it is bound.

5.3 No Prior Encumbrances. Borrower has good and marketable title to the
Collateral, free and clear of Liens, except for Permitted Liens.

5.4 Bona Fide Accounts. The Accounts are bona fide existing obligations of the
Account debtors. The property giving rise to such Accounts has been delivered to
the account debtor or to the account debtor’s agent for immediate shipment to
and unconditional acceptance by the account debtor.

5.5 Shares. Borrower has full power and authority to create a first lien on the
Shares and to pledge the Shares pursuant to this Agreement and is not subject to
any contractual obligation that restricts such pledge. There are no
subscriptions, warrants, rights of first refusal or other restrictions on, or
options exercisable with respect to, the Shares, except as has been disclosed to
Administrative Agent in writing. The Shares have been and

 

19



--------------------------------------------------------------------------------

will be duly authorized and validly issued, and are fully paid and
non-assessable. The Shares are not the subject of any present or, to Borrower’s
knowledge, threatened suit, action, arbitration, administrative or other
proceeding which could reasonably be expected to have a Material Adverse Effect,
and Borrower knows of no reasonable grounds for the institution of any such
proceedings.

5.6 Merchantable Inventory. All Inventory is in all material respects of good
and marketable quality, free from all material defects.

5.7 Intellectual Property. Borrower is the sole owner of the material
Intellectual Property, except (a) for non-exclusive licenses granted by Borrower
to its customers or other third parties in the ordinary course of business and
(b) to the extent that failure to be such owner could not reasonably be expected
to have a material adverse effect on Borrower’s business. Each of the Patents is
valid and enforceable, and no part of the Intellectual Property has been judged
invalid or unenforceable, in whole or in part, and except as disclosed in the
Schedule, or as reported to the Administrative Agent pursuant to Section 6.3, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party, in each case except to the extent that could not
reasonably be expected to have a material adverse effect on Borrower’s business.

5.8 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, during the five years preceding the date of this Agreement, Borrower
has not done business under any name other than that specified on the signature
page hereof. The chief executive office of Borrower is located at the address
indicated in Section 10 hereof or at such other address as Borrower may notify
Administrative Agent in writing in accordance with said Section 10.

5.9 Litigation. Except as disclosed in public filings made with the US
Securities and Exchange Commission, there are no actions or proceedings pending
by or against Borrower or any Subsidiary before any court or administrative
agency in which an adverse decision is reasonably likely to have a Material
Adverse Effect.

5.10 No Material Adverse Change in Financial Statements. All consolidated
financial statements other than projections related to Borrower and any
Subsidiary that are delivered by Borrower to Administrative Agent fairly present
in all material respects Borrower’s consolidated financial condition as of the
date thereof and Borrower’s consolidated results of operations for the period
then ended (subject, in the case of unaudited financial statements, to normal
year-end and quarter-end adjustments and the absence of footnotes). There has
not been a material adverse change in the consolidated financial condition of
Borrower since the date of the most recent of such financial statements
submitted to Administrative Agent.

5.11 Solvency, Payment of Debts. Borrower is solvent and able to pay its debts
(including trade debts) as they mature.

5.12 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business, except as disclosed in public
filings made with the US Securities and Exchange Commission and in disclosures
filed with the US Department of Commerce and US Treasury Department. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except to the extent that failure to do so
could not reasonably be expected to have a material adverse effect on their
businesses. Except as disclosed in public filings made with the US Securities
and Exchange Commission and in disclosures filed with the US Department of
Commerce and US Treasury Department, none of Borrower or its Affiliates or any
of their respective agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement is (i) in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or

 

20



--------------------------------------------------------------------------------

(iii) is a Blocked Person. Neither Borrower nor, to the knowledge of Borrower,
any of their Affiliates or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA. To Borrower’s knowledge, no event has occurred resulting from
Borrower’s failure to comply with ERISA that is reasonably likely to result in
Borrower’s incurring any liability that is reasonably likely to have a Material
Adverse Effect. Borrower has complied in all material respects with all the
provisions of the Federal Fair Labor Standards Act. Borrower has not violated
any statutes, laws, ordinances or rules applicable to it, violation of which is
reasonably likely to have a Material Adverse Effect, except as disclosed in
public filings made with the US Securities and Exchange Commission and in
disclosures filed with the US Department of Commerce and US Treasury Department.

5.13 Environmental Condition. Except as disclosed in the Schedule or as reported
to the Administrative Agent pursuant to Section 6.3, none of Borrower’s or any
Subsidiary’s properties or assets has ever been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous owners or
operators, in the disposal of, or to produce, store, handle, treat, release, or
transport, any hazardous waste or hazardous substance other than in accordance
with applicable law in all material respects; to the best of Borrower’s
knowledge, none of Borrower’s properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
hazardous waste or hazardous substance disposal site, or a candidate for closure
pursuant to any environmental protection statute; no lien arising under any
environmental protection statute has attached to any revenues or to any real or
personal property owned by Borrower or any Subsidiary; and neither Borrower nor
any Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any material action or material omission by
Borrower or any Subsidiary resulting in the releasing, or otherwise disposing of
hazardous waste or hazardous substances into the environment.

5.14 Taxes. Borrower and each Subsidiary has filed or caused to be filed all
federal income tax returns required to be filed, and has paid, or has made
adequate provision for the payment of, all federal income taxes reflected
therein. Borrower and each Subsidiary has filed or caused to be filed all
material state and local tax returns required to be filed, and has paid, or has
made adequate provision for the payment of, all material state and local taxes
reflected therein.

5.15 Investments. Borrower does not own any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.

5.16 Government Consents. Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.17 Full Disclosure. No written representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to
Administrative Agent, as of the date such representation, warranty or other
statement was made, taken together with all such written certificates and
written statements given to Administrative Agent, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained in the certificates or statements not misleading (it being
recognized by Administrative Agent and each Lender that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

21



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

Borrower shall do all of the following:

6.1 Good Standing. Borrower shall maintain its and each of its Subsidiaries’
corporate existence in its jurisdiction of incorporation and maintain
qualification in each jurisdiction in which the failure to so qualify is
reasonably likely to have a Material Adverse Effect. Borrower shall maintain,
and shall cause each of its Subsidiaries to maintain in force all licenses,
approvals and agreements, the loss of which is reasonably likely to have a
Material Adverse Effect.

6.2 Government Compliance. Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, noncompliance with which is reasonably
likely to have a material adverse effect on Borrower’s or such Subsidiary’s
business.

6.3 Financial Statements, Reports, Certificates. Borrower shall deliver to
Administrative Agent (for delivery to the Lenders) the following: (a) as soon as
available, but in any event within 45 days after the end of each fiscal quarter,
Borrower’s consolidated and consolidating financial statements, prepared in
accordance with GAAP, consistently applied (provided that such documents will be
deemed to be delivered on the date that the SEC makes such documents publicly
available and Borrower advises Administrative Agent of the same); (b) as soon as
available, but in any event within 45 days after the end of each fiscal quarter,
a Compliance Certificate signed by a Responsible Officer; (c) as soon as
available, but in any event within 120 days after the end of Borrower’s fiscal
year, audited consolidated and consolidating financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an
unqualified opinion on such financial statements of PricewaterhouseCoopers LLP,
or another independent certified public accounting firm of nationally recognized
standing (provided that such documents will be deemed to be delivered on the
date that the SEC makes such documents publicly available and Borrower advises
Administrative Agent of the same); (d) within 45 days of the last day of each
fiscal year, board-approved projections for the upcoming year on a consolidated
and consolidating basis, broken down by quarter; (e) within five (5) days of
filing, copies of (or a link to such documents on Borrower’s or another website
on the Internet) all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission (“SEC”), provided that such documents will be
deemed to be delivered on the date that the SEC makes such documents publicly
available and Borrower advises Administrative Agent of the same; (f) promptly
upon receipt by Borrower of written notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that is
reasonably likely to result in damages or costs to Borrower or any Subsidiary of
Five Hundred Thousand Dollars ($500,000) or more, and (g) such other financial
information as Administrative Agent or a Lender may reasonably request from time
to time.

6.4 Inventory; Returns. Borrower shall cause all returns and terminations of
customer agreements to be on materially the same basis and in accordance with
the usual customary practices of Borrower, as they exist at the time of the
Closing Date. Borrower shall promptly notify Administrative Agent of all
terminations and of all disputes and claims, where the termination, dispute or
claim involves more than Five Hundred Thousand Dollars ($500,000).

6.5 Taxes. Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Administrative Agent, on demand, appropriate certificates attesting
to the payment or deposit thereof; and Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon request, furnish Administrative
Agent with proof satisfactory to Administrative Agent indicating that Borrower
or a Subsidiary has made such payments or deposits; provided that Borrower or a
Subsidiary need not make any payment if the amount or validity of such payment
is contested in good faith by appropriate proceedings and is reserved against
(to the extent required by GAAP) by Borrower.

6.6 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is

 

22



--------------------------------------------------------------------------------

conducted. Borrower shall also maintain insurance relating to Borrower’s
ownership and use of the Collateral in amounts and of a type that are customary
to businesses similar to Borrower’s. Borrower’s Inventory shall be insured in an
amount no less than the book value of such Inventory.

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Administrative Agent. All
such policies of property insurance shall contain a lender’s loss payable
endorsement, in a form reasonably satisfactory to Administrative Agent, showing
Administrative Agent as an additional loss payee thereof and all liability
insurance policies shall show the Administrative Agent as an additional insured,
and shall specify that the insurer must give at least twenty (20) days notice to
Administrative Agent before canceling its policy for any reason. Upon
Administrative Agent’s request, Borrower shall deliver to Administrative Agent
certified copies of such policies of insurance and evidence of the payments of
all premiums therefor. All proceeds payable under any such policy shall, at the
option of Administrative Agent at any time any Obligations are outstanding, be
payable to Administrative Agent to be applied on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy up to Five Hundred Thousand Dollars ($500,000) with respect
to any loss, toward the replacement or repair of destroyed or damaged property;
provided that any such replaced or repaired property shall be deemed Collateral
in which Bank has been granted a first priority security interest, and (b) if an
Event of Default has occurred and is continuing, all proceeds payable under such
casualty policy shall, at the option of Administrative Agent, be payable to
Administrative Agent on account of the Obligations.

6.7 Protection of Intellectual Property Rights. (a) Protect, defend and maintain
the validity and enforceability of its Intellectual Property that is material to
Borrower’s business; and (b) promptly advise Administrative Agent in writing of
material infringement by a third party of its Intellectual Property of which
Borrower receives written notice. If Borrower decides to register any material
copyrights or mask works in the United States Copyright Office, Borrower shall:
(x) provide Administrative Agent with at least fifteen (15) days prior written
notice of Borrower’s intent to register such material copyrights or mask works;
and (y) take such actions as Administrative Agent may reasonably request to
perfect and maintain a first priority perfected security interest in favor of
Administrative Agent in the Accounts arising out of the copyrights or mask works
intended to be registered with the United States Copyright Office.

6.8 Deposit Accounts. Borrower shall maintain its primary depository, operating,
and investment accounts with East West Bank so long as East West Bank is the
Administrative Agent, including a majority of its cash in such accounts.
Borrower shall cause Ubiquiti Hong Kong to maintain its primary depository,
operating, and investment accounts with East West Bank so long as East West Bank
is the Administrative Agent, with at least 75% of its operating and investment
balances maintained in accounts with East West Bank so long as East West Bank is
the Administrative Agent.

6.9 Financial Covenants.

(a) Debt Service Coverage. Beginning with quarter ended June 30, 2012, Borrower
shall maintain, on a stand-alone basis, not including its Subsidiaries, a ratio
of (i) Net Income plus interest payments plus all non-cash expenses to
(ii) regularly scheduled principal and interest payments on the Credit
Extensions and the Subordinated Debt for the following four quarters (the “Debt
Service Coverage Ratio”) of at least 1.50 to 1.00 as of the last day of each
fiscal quarter, measured on a trailing four-quarter basis.

(b) Leverage. On a consolidated basis, Borrower and its Subsidiaries shall
maintain, as of the last day of each fiscal quarter, a ratio of Total
Liabilities to Tangible Net Worth (the “Leverage Ratio”) not to exceed (i) 1.50
to 1.00 as of the quarter ended June 30, 2012; (ii) 2.50 to 1.00 as of the
quarter ending September 30, 2012; (iii) 2.0 to 1.00 as of the quarter ending
December 31, 2012; (iv) 1.75 to 1.00 as of the quarter ending March 31, 2013,
and (v) 1.50 to 1.00 as of the quarter ending June 30, 2013 and as of each
quarter thereafter.

(c) Liquidity. Borrower shall maintain a ratio of Global Cash to outstanding
Advances of at least 1.50 to 1.00, measured on a quarterly basis.

 

23



--------------------------------------------------------------------------------

6.10 Creation/Acquisition of Subsidiaries.

(a) Domestic Subsidiaries. In the event Borrower, or any of its Subsidiaries
creates or acquires any domestic Subsidiary, Borrower shall provide prior
written notice to Administrative Agent of the creation or acquisition of such
new domestic Subsidiary and take all such action as may be reasonably required
by Administrative Agent to cause each such domestic Subsidiary that is not a CFC
to guarantee the Obligations of Borrower under the Loan Documents and grant a
continuing pledge and security interest in and to the assets of such Subsidiary
(substantially as described on Exhibit A hereto and in any case excluding the
property described in clauses (i) through (iv) therein); and Borrower shall
grant and pledge to Administrative Agent, for the ratable benefit of the
Lenders, a perfected security interest in the stock, units or other evidence of
ownership of each such domestic Subsidiary that is not a CFC.

(b) Foreign Subsidiaries. In the event Borrower, or any of its Subsidiaries
creates or acquires any Foreign Subsidiary, Borrower shall provide prior written
notice to Administrative Agent of the creation or acquisition of such new
Foreign Subsidiary and take all such action as may be reasonably required by
Administrative Agent to grant and pledge all of the voting shares of such
Foreign Subsidiary to Administrative Agent, for the ratable benefit of the
Lenders, and such shares shall constitute “Shares” under this Agreement;
provided however that Borrower shall not be required to pledge more than sixty
five percent (65%) of the Shares of such Foreign Subsidiary if such pledge
creates a present and existing adverse tax consequence to Borrower under the
U.S. Internal Revenue Code.

6.11 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Administrative Agent to effect the purposes of this
Agreement.

 

7. NEGATIVE COVENANTS.

Borrower will not do any of the following:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its
Subsidiaries; (iii) Transfers of surplus, worn-out or obsolete Equipment; and
(iv) Transfers constituting Permitted Investments and Permitted Liens.

7.2 Change in Business. Suffer a Change of Control, engage in any business, or
permit any of its Subsidiaries to engage in any business, other than the
businesses currently engaged in by Borrower and such Subsidiaries and any
business substantially similar or related thereto (or incidental thereto).

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person, except for
Permitted Investments and Permitted Acquisitions. A Subsidiary may merge or
consolidate into another Subsidiary or the Borrower.

7.4 Indebtedness. Incur, assume or suffer to exist any Indebtedness, or permit
any of its Subsidiaries to do so, except for Permitted Indebtedness.

7.5 Capital Expenditures.

(a) Borrower will not make any expenditure for fixed or capital assets
(including, without limitation, expenditures for maintenance and repairs that
should be capitalized in accordance with GAAP and including capitalized lease
obligations) during any fiscal year, or permit any of its Subsidiaries to do so,
if as a result thereof, the aggregate amount of such expenditures for such
fiscal year would exceed (x) prior to the IPO, $2,500,000, and (y) following the
IPO, $5,000,000.

(b) Notwithstanding the foregoing, in the event that the amount of capital
expenditures permitted to be made by Borrower pursuant to clause (a) above in
any fiscal year (before giving effect

 

24



--------------------------------------------------------------------------------

to any increase in such permitted expenditure amount pursuant to this
clause (b)) is greater than the amount of such capital expenditures made by
Borrower during such fiscal year, such excess may be carried forward and
utilized to make capital expenditures in succeeding fiscal years, provided that
in no event shall the aggregate amount of capital expenditures made by the
Borrower during any fiscal year pursuant to Section 7.5(a) exceed 125% of the
amount set forth for each fiscal year as set forth in Section 7.5(a).

(c) Notwithstanding the foregoing, Borrower may make capital expenditures (which
capital expenditures will not be included in any determination under the
foregoing clause (a)) with insurance proceeds received by Borrower so long as
such capital expenditures are used to replace or repair any properties or assets
in respect of which such insurance proceeds were paid.

7.6 Encumbrances. Create, incur, assume or suffer to exist any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens, or enter into any agreement with any Person
other than Administrative Agent that prohibits or otherwise restricts Borrower
from encumbering any of its property, other than (i) restrictions in equipment
leases or equipment financing documents on Liens on the specific equipment being
leased or financed, (ii) customary restrictions with respect to transactions
expressly permitted under Section 7.1 or 7.3 or (iii) prohibitions or
restrictions which are deemed ineffective under applicable law.

7.7 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock; (iii) Borrower may pay cash in lieu of fractional shares; (iv) Borrower
may repurchase the stock of former employees, officers or directors pursuant to
stock repurchase agreements so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchases do not exceed Twenty Million Dollars
($20,000,000) in the aggregate; and (v) Borrower may make open market stock
repurchases so long as an Event of Default is not continuing at the time of such
repurchase and would not result immediately after giving effect to such
repurchase.

7.8 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments.

7.9 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person; provided,
however, that the foregoing will not apply to (a) any transaction between
Borrower and any of its Subsidiaries, or among two or more Subsidiaries, which
is permitted by this Agreement, (b) reasonable and customary fees paid to
members of the boards of directors of Borrower or its Subsidiaries, or
(c) compensation arrangements and benefit plans for officers, directors and
other employees of Borrower and its Subsidiaries entered into or maintained in
the ordinary course of business

7.10 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt.

7.11 Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or similar party unless Administrative Agent and Lenders
have received a pledge of the warehouse receipt covering such Inventory
exceeding $250,000 in aggregate value. Except for Inventory sold in the ordinary
course of business and except for such other locations as Borrower may determine
is reasonably necessary for the conduct of its business, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 hereof and
such other locations of which Borrower gives Administrative Agent prior notice.

7.12 Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or

 

25



--------------------------------------------------------------------------------

use the proceeds of any Credit Extension for such purpose, or fail to meet the
minimum funding requirements of ERISA, permit a Reportable Event or Prohibited
Transaction (not otherwise exempt under ERISA), as each such term is, as defined
in ERISA, to occur, fail to comply in any material respect with the Federal Fair
Labor Standards Act or violate any law or regulation, which violation is
reasonably likely to have a Material Adverse Effect, or a material adverse
effect on the Collateral or the priority of Administrative Agent’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

7.13 Anti-Terrorism Laws. Administrative Agent notifies Borrower that pursuant
to the requirements of Anti-Terrorism Laws, and Administrative Agent’s policies
and practices, Administrative Agent is required to obtain, verify and record
certain information and documentation that identifies Borrower and their
principals, which information includes the name and address of Borrower and
their principals and such other information that will allow Administrative Agent
to identify such party in accordance with Anti-Terrorism Laws. Borrower will
not, nor will Borrower permit any Subsidiary or Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists. Borrower shall immediately
notify Administrative Agent if Borrower has knowledge that Borrower or any
Subsidiary or Affiliate is listed on the OFAC Lists or (a) is convicted on,
(b) pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held
over on charges involving money laundering or predicate crimes to money
laundering. Borrower will not, nor will Borrower permit any Subsidiary or
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to (a) make any payment of principal of
any Credit Extension on its due date, or (b) pay any other Obligations within
three (3) Business Days after such Obligations are due and payable;

8.2 Covenant Default. If Borrower fails to perform any obligation under
Section 6.1 (with respect to maintenance of Borrower’s existence), 6.3, 6.8,
6.9, 6.10 or 6.11, or violates any of the covenants contained in Article 7 of
this Agreement; or if Borrower fails or neglects to perform, keep, or observe
any other material term, provision, condition, covenant, or agreement contained
in this Agreement or in any other present or future agreement between Borrower
and a Lender, and as to any default under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure such default within
fifteen (15) days after Borrower receives notice thereof or any Responsible
Officer of Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within such period or cannot after
diligent attempts by Borrower be cured within such period, and such default is
likely to be cured within a reasonable time, then Borrower shall have an
additional reasonable period (which shall not in any case exceed thirty
(30) days) or other longer period of time as agreed upon by Administrative Agent
in writing to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default (provided that no Credit Extensions will be required to be made during
such cure period);

8.3 Material Adverse Effect. If any circumstance arises that has or would
reasonably be expected to have a Material Adverse Effect;

8.4 Attachment. If any material portion of Borrower’s or Ubiquiti Hong Kong’s
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within thirty
(30) days or in any event not less than five (5) Business Days prior to the date
of any proposed sale thereunder, or if Borrower or Ubiquiti Hong Kong is
enjoined, restrained, or in any

 

26



--------------------------------------------------------------------------------

way prevented by court order from continuing to conduct all or any substantial
part of its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any substantial portion of Borrower’s or Ubiquiti Hong Kong’s
assets, or if a notice of lien, levy, or assessment is filed of record with
respect to any of Borrower’s material assets by the United States Government, or
any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within thirty
(30) days after Borrower or Ubiquiti Hong Kong receives notice thereof, provided
that none of the foregoing shall constitute an Event of Default where such
action or event is stayed or an adequate bond has been posted pending a good
faith contest by Borrower or Ubiquiti Hong Kong, as applicable (provided that no
Credit Extensions will be required to be made during such cure period);

8.5 Insolvency. If Borrower or Ubiquiti Hong Kong generally fails to pay its
debts as they become due, or if an Insolvency Proceeding is commenced by
Borrower or Ubiquiti Hong Kong, or if an Insolvency Proceeding is commenced
against Borrower or Ubiquiti Hong Kong and is not dismissed or stayed within
sixty (60) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);

8.6 Other Agreements. If there is a default in any material agreement to which
Borrower or Ubiquiti Hong Kong is a party with a third party or parties
resulting in the right by such third party or parties whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of One
Million Dollars ($1,000,000);

8.7 Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent such payment is allowed under any subordination
agreement entered into with Administrative Agent;

8.8 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least One Million Dollars ($1,000,000)
shall be rendered against Borrower or Ubiquiti Hong Kong and shall remain
unsatisfied and unstayed for a period of thirty (30) days or in any event later
than five (5) Business Days prior to the date of any proposed sale to be held by
or on behalf of the judgment creditor to satisfy any such judgment or judgments
(provided that no Credit Extensions will be made prior to the satisfaction or
stay of such judgment); or

8.9 Misrepresentations. If any warranty or representation by Borrower set forth
herein or in any certificate delivered to Administrative Agent by any
Responsible Officer pursuant to this Agreement or to induce Administrative Agent
to enter into this Agreement or any other Loan Document is incorrect in any
material respect when made.

8.10 Guaranty. If any guaranty by a Subsidiary of all or a portion of the
Obligations (a “Guaranty”) ceases for any reason to be in full force and effect,
other than due to the act or omission of Bank, or any such Subsidiary fails to
perform any material obligation under any Guaranty or a security agreement
securing any Guaranty (collectively, the “Guaranty Documents”), or any event of
default occurs under any Guaranty Document or any such Subsidiary guarantor
revokes or purports to revoke a Guaranty, or any representation or warranty by
such Subsidiary guarantor set forth in any Guaranty Document or in any
certificate delivered to Administrative Agent in connection with any Guaranty
Document is incorrect in any material respect when made, or if any of the
circumstances described in Sections 8.3 through 8.8 occurs with respect to any
such Subsidiary guarantor.

 

9. ADMINISTRATIVE AGENT’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default when any Obligations are outstanding, Administrative Agent may,
at its election, without notice of its election and without demand, do any one
or more of the following, all of which are authorized by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5 all
Obligations shall become immediately due and payable without any action by
Administrative Agent);

 

27



--------------------------------------------------------------------------------

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and
Administrative Agent;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Administrative Agent reasonably
considers advisable;

(d) Make such payments and do such acts as Administrative Agent considers
necessary or reasonable to protect its security interest in the Collateral;

(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Administrative Agent, or (ii) indebtedness at any time owing
to or for the credit or the account of Borrower held by Administrative Agent;

(f) Ship, store, finish, repair, prepare for disposition, and dispose of the
Collateral in accordance with the Code, and apply any proceeds to the
Obligations in whatever manner or order Administrative Agent deems appropriate,
including without limitation the application of such proceeds to all costs and
expenses incurred in connection with such disposition;

(g) Administrative Agent may credit bid and purchase at any public sale; and

(h) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower irrevocably appoints Administrative
Agent (and any of Administrative Agent’s designated officers, or employees) as
Borrower’s true and lawful attorney to: (a) send requests for verification of
Accounts or notify account debtors of Administrative Agent’s security interest
in the Accounts; (b) endorse Borrower’s name on any checks or other forms of
payment or security that may come into Administrative Agent’s possession;
(c) sign Borrower’s name on any invoice or bill of lading relating to any
Account, drafts against account debtors, schedules and assignments of Accounts,
verifications of Accounts, and notices to account debtors; (d) dispose of any
Collateral; (e) make, settle, and adjust all claims under and decisions with
respect to Borrower’s policies of insurance; (f) settle and adjust disputes and
claims respecting the accounts directly with account debtors, for amounts and
upon terms which Administrative Agent determines to be reasonable; (g) to file,
in its sole discretion, one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
Borrower where permitted by law; and (h) to dispose of the Collateral to the
extent permitted under the Code; provided Administrative Agent may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in Section 4 regardless of whether an Event of Default has occurred. The
appointment of Administrative Agent as Borrower’s attorney in fact, and each and
every one of Administrative Agent’s rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully repaid and
performed and Administrative Agent’s obligation to provide advances hereunder is
terminated.

9.3 Accounts Collection. After the occurrence and during the continuance of an
Event of Default, Administrative Agent may notify any Person owing funds to
Borrower of Administrative Agent’s security interest in such funds and verify
the amount of such Account. Borrower shall collect all amounts owing to Borrower
for Administrative Agent, receive in trust all payments as Administrative
Agent’s trustee, and immediately deliver such payments to Administrative Agent
in their original form as received from the account debtor, with proper
endorsements for deposit.

9.4 Right of Set-off. Subject to Section 2.6, in addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuation
of an Event of Default, each Lender is authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to
Borrower or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender
(including, without limitation, by branches and agencies of such Lender wherever
located) to or for the credit or the account of Borrower against and on account
of

 

28



--------------------------------------------------------------------------------

the Obligations and liabilities of Borrower to such Lender under this Agreement
or under any of the other Loan Documents, and all other claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
hereunder and although said Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.

9.5 Administrative Agent and Lender Expenses. If Borrower fails to pay any
amounts or furnish any required proof of payment due to third persons or
entities, as required under the terms of this Agreement, then Administrative
Agent may do any or all of the following after reasonable notice to Borrower:
(a) make payment of the same or any part thereof; (b) set up such reserves under
the Revolving Facility as Administrative Agent deems necessary to protect
Administrative Agent from the exposure created by such failure; or (c) obtain
and maintain insurance policies of the type discussed in Section 6.6 of this
Agreement, and take any action with respect to such policies as Administrative
Agent deems prudent. Any amounts so paid or deposited by Administrative Agent
shall constitute Lender Expenses, shall be immediately due and payable, and
shall bear interest at the then applicable rate hereinabove provided, and shall
be secured by the Collateral. Any payments made by Administrative Agent shall
not constitute an agreement by Administrative Agent to make similar payments in
the future or a waiver by Administrative Agent of any Event of Default under
this Agreement. After the occurrence and during the continuation of an Event of
Default, Borrower shall reimburse each Lender, upon demand, for all costs and
expenses, including reasonable attorney’s fees, incurred in connection with any
of the Loan Documents.

9.6 [Reserved].

9.7 Administrative Agent’s Liability for Collateral. So long as Administrative
Agent complies with reasonable banking practices, Administrative Agent shall not
in any way or manner be liable or responsible for: (a) the safekeeping of the
Collateral; (b) any loss or damage thereto occurring or arising in any manner or
fashion from any cause; (c) any diminution in the value thereof; or (d) any act
or default of any carrier, warehouseman, bailee, forwarding agency, or other
person whomsoever. All risk of loss, damage or destruction of the Collateral
shall be borne by Borrower.

9.8 Shares. Borrower recognizes that Administrative Agent may be unable to
effect a public sale of any or all the Shares, by reason of certain prohibitions
contained in federal securities laws and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Borrower acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Administrative Agent shall be under no
obligation to delay a sale of any of the Shares for the period of time necessary
to permit the issuer thereof to register such securities for public sale under
federal securities laws or under applicable state securities laws, even if such
issuer would agree to do so. Upon the occurrence of an Event of Default which
continues, Administrative Agent shall have the right to exercise all such rights
as a secured party under the California Uniform Commercial Code as it, in its
sole judgment, shall deem necessary or appropriate, including without limitation
the right to liquidate the Shares and apply the proceeds thereof to reduce the
Obligations. Effective only upon the occurrence and during the continuance of an
Event of Default, Borrower hereby irrevocably appoints Administrative Agent (and
any of Administrative Agent’s designated officers, or employees) as Borrower’s
true and lawful attorney to enforce Borrower’s rights against any Subsidiary,
including the right to compel any Subsidiary to make payments or distributions
owing to Borrower.

9.9 Remedies Cumulative. Administrative Agent’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Administrative Agent shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by
Administrative Agent of one right or remedy shall be deemed an election, and no
waiver by Administrative Agent of any Event of Default on Borrower’s part shall
be deemed a continuing waiver. No delay by Administrative Agent shall constitute
a waiver, election, or acquiescence by it. No waiver by Administrative Agent
shall be effective unless made in a written document signed on behalf of
Administrative Agent and then shall be effective only in the specific instance
and for the specific purpose for which it was given.

 

29



--------------------------------------------------------------------------------

9.10 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Administrative Agent on which Borrower may in any way be liable.

 

10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower, Administrative Agent, or Syndication Agent as the
case may be, at its addresses set forth below:

 

If to Borrower:   

UBIQUITI NETWORKS, INC.

2580 Orchard Parkway

San Jose, CA 95131

Attn: John Ritchie, Chief Financial Officer

Fax: 408-351-4973

If to Administrative Agent:   

EAST WEST BANK

2350 Mission College Blvd., Suite 988

Santa Clara, CA 95054

Attn: Calvin Cheng

Fax: (408) 588-9688

If to Syndication Agent:

  

U.S. BANK

10 Almaden Boulevard, Suite 500

San Jose, CA 95113

 

Attn: Matt Murray

Fax: (408) 918-4130

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. JURY TRIAL WAIVER; JUDICIAL REFERENCE.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, LENDERS AND AGENT
EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH PARTY REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties

 

30



--------------------------------------------------------------------------------

hereby submit to the jurisdiction of such court. The reference proceedings shall
be conducted pursuant to and in accordance with the provisions of California
Code of Civil Procedure §§ 638 through 645.1, inclusive. The private judge shall
have the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

 

12. THE ADMINISTRATIVE AGENT.

12.1 Authorization and Action. Each Lender appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto. As
to any matters not expressly provided for by this Agreement (including
enforcement or collection of the Notes), Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that Administrative Agent shall not be required to take any
action that exposes Administrative Agent to personal liability or that is
contrary to this Agreement or applicable law. Except as otherwise provided for
in this Agreement, no Lender shall take any action to collect amounts due
hereunder, enforce any obligations of Borrower or exercise any remedies against
Borrower arising out of this Agreement without the prior written consent of
Administrative Agent. Administrative Agent agrees to give to each Lender prompt
notice of (a) each notice or report given to it by Borrower pursuant to the
terms of this Agreement (including but not limited to those set forth in
Section 6.3 hereof), and (b) any Event of Default hereunder. The provisions of
this Article 12 are solely for the benefit of Lenders and Administrative Agent
and Borrower has no rights as a third party beneficiary of any of the provisions
hereof.

12.2 Administrative Agent’s Reliance, Etc. Neither Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, Administrative Agent:
(i) may treat the payee of any Note as the holder thereof until Administrative
Agent receives written notice of the assignment or transfer thereof signed by
such payee and in form satisfactory to Administrative Agent; (ii) may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements, warranties or representations
made in or in connection with this Agreement; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of Borrower or to inspect
the property (including the books and records) of Borrower; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing believed by it to be genuine
and signed or sent by the proper party or parties.

12.3 East West Bank and Affiliates. With respect to its obligations hereunder,
the Advances made by it, and the Note issued to it, East West Bank shall have
the same rights and powers under this Agreement as any

 

31



--------------------------------------------------------------------------------

other Lender and may exercise the same as though it were not Administrative
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include East West Bank in its individual capacity. East West Bank and
its respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
Borrower, any of its subsidiaries and any Person who may do business with or own
securities of Borrower or any such subsidiary, all as if East West Bank were not
Administrative Agent, and without any duty to account therefor to Lenders.

12.4 Lender Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

12.5 Indemnification. Lenders shall indemnify Administrative Agent (to the
extent not reimbursed by Borrower), ratably according to the respective
principal amounts of the Obligations then held by each of them (or if no
Obligations are at the time outstanding, ratably according to the respective
amounts of their Credit Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Administrative Agent in any way relating to
or arising out of this Agreement or any action taken or omitted by
Administrative Agent under this Agreement in its capacity as Administrative
Agent, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Administrative Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
shall reimburse Administrative Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that
Administrative Agent is not reimbursed for such expenses by Borrower.
Notwithstanding the foregoing, to the extent that both Lenders and Borrower have
indemnification obligations with respect to any matter, the indemnification
obligations of Borrower shall be primary and the indemnification obligations of
Lenders shall be secondary with respect to such matter, and if Administrative
Agent shall recover any amount from Borrower with respect to Borrower’s
indemnification obligation for which the Administrative Agent has received any
payment from Lenders, Administrative Agent shall return to such contributing
Lenders on a pro rata basis any amount in excess of the amount necessary to
fully indemnify Administrative Agent

12.6 Successor Administrative Agent. Administrative Agent may resign at any time
by giving written notice thereof to Lenders and Borrower and may be removed at
any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the prior consent of Borrower, which consent
shall not be unreasonably withheld or delayed, provided that such consent of the
Borrower shall not be required at any time an Event of Default exists. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial Lender organized under the
laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $1,000,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

32



--------------------------------------------------------------------------------

13. MISCELLANEOUS.

13.1 Amendments. No amendment or waiver of any provision of the Loan Documents
nor consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders affected thereby, do any of the following: (a) reduce the principal of,
or interest on, the Obligations or any fees or other amounts payable hereunder,
(b) postpone any date fixed for, or amount of, any payment of principal of, or
interest on, the Obligations or any fees or other amounts payable hereunder,
(c) increase the Credit Commitment of any Lender or subject such Lender to any
additional obligations, (d) change the percentage of the Credit Commitments or
of the aggregate unpaid principal amount of the Obligations, or the number of
Lenders, which shall be required for the Lenders or any of them to take any
action hereunder, (e) amend the definition of “Required Lenders” set forth in
Section 1.1, or (f) release any material portion of any Collateral (other than
in connection with a Transfer permitted under Section 7.1), or (g) amend this
Section 13.1; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document. With the
consent of the Required Lenders, additional Lenders may execute this Agreement,
and, as a consequence of such additions, the aggregate Credit Commitments
hereunder may be increased.

13.2 Notices, Etc. Except as otherwise set forth in this Agreement, all notices
and other communications provided for hereunder shall be in writing (including
facsimile communication) and mailed or sent by facsimile or delivered, if to the
Borrower, at its address set forth on the signature page hereof; and if to any
Lender, or an Administrative Agent, at its address set forth on the signature
page hereof; or, as to each party, at such other address as shall be designated
by such party in a written notice to the other parties. All such notices and
communications shall be effective three (3) Business Days after deposit in the
U.S. mail, postage prepaid, when sent by facsimile, or when delivered,
respectively.

13.3 Additional Lenders; Assignments; Participations.

(a) None of the Loan Documents nor any rights thereunder may be assigned by
Borrower without the prior written consent of all the Lenders, which consent may
be granted or withheld in the Lenders’ sole discretion. Upon prior written
notice to Borrower, any Lender may assign, from time to time, all or any portion
of its Pro Rata Share of the Credit Commitments in an amount not less than the
lesser of (1) $5,000,000 or (2) one hundred percent (100%) of such Lender’s
interest in the Credit Commitments and Obligations to (i) an Affiliate of that
Lender, without the prior written approval of Administrative Agent or Borrower,
or (ii) any other financial institution acceptable to Administrative Agent and
Borrower, which consent shall not be unreasonably withheld or delayed, provided
that an assignee may not assign its interest without the prior written consent
of the Administrative Agent and Borrower, which consent shall not be required if
an Event of Default has occurred and is continuing; and provided further that
the parties to each such assignment shall execute and deliver to Administrative
Agent and Borrower an assignment and assumption agreement in substantially the
form of Exhibit E attached hereto (each, an “Assignment and Assumption
Agreement”). Upon (A) such execution and delivery and (B) except in the case of
an assignment pursuant to clause (i) of the preceding sentence, payment of a fee
in the amount of $3,500 to Administrative Agent to cover administrative costs,
from and after the effective date of such assignment (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it, relinquish its rights and be
released from its obligations under this Agreement (other than pursuant to
Section 13.3(f)), and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto, subject to its
continuing obligations under Section 13.3(f). Any attempted assignment or
transfer by any party not made in compliance with this Section 13.3(a) or
Section 13.3(b) below shall be null and void, unless such attempted assignment
or transfer is treated as a participation in accordance with the terms of this
Agreement.

(b) If, in connection with any proposed amendment, waiver or consent to any of
the provisions of this Agreement or any other Loan Document as contemplated by
Section 13.1, the consent of the

 

33



--------------------------------------------------------------------------------

Required Lenders is required but cannot be obtained for the lack of consent by a
Lender, then the Administrative Agent or Borrower shall have the right, but not
the obligation, to cause any such non-accepting or non-consenting Lender (each,
a “Replaced Lender”) to assign (a “Forced Assignment”) all of the Credit
Commitments and other rights and obligations of the Replaced Lender under the
Loan Documents to another Person (which may be a Lender or shall be any other
Person reasonably acceptable to the Borrower (such Lender or other Person, a
“Replacement Lender”)) identified by the Administrative Agent in writing to the
Replaced Lender, provided that such Replacement Lender is willing to consent to
the proposed amendment, waiver or consent.

If a Forced Assignment occurs, the Replaced Lender and the Replacement Lender
shall enter into an Assignment and Assumption Agreement, pursuant to which the
Replacement Lender shall acquire all of the outstanding Credit Commitments of
the Replaced Lender and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum of (a) an amount equal to
the principal of, and all accrued interest on, all outstanding Credit
Commitments of the Replaced Lender, and (b) an amount equal to all accrued, but
theretofore unpaid, fees, expenses and other reimbursable costs owing to the
Replaced Lender under the Loan Documents. Upon (i) the execution of an
Assignment and Assumption Agreement in connection with a Forced Assignment by
the Replaced Lender and the Replacement Lender; (ii) delivery of a copy of such
Assignment and Assumption Agreement to the Administrative Agent, together with
payment instructions, addresses and related information with respect to the
Replacement Lender; (iii) the payment to the Replaced Lender by the Replacement
Lender of the amounts referred to in the preceding sentence; (iv) the payment to
the Replaced Lender by the Borrower all obligations of the Borrower due and
owing to the Replaced Lender at such time (other than those specifically
described in the preceding sentence); and (v) the payment to the Administrative
Agent by the Replacement Lender of a $3,500 processing fee; the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Section 13.10), which shall
survive as to such Replaced Lender with respect to any liabilities incurred by
such Replaced Lender relating to periods prior to the date such Replaced Lender
ceased to be a Lender hereunder. A Replacement Lender shall not be entitled to
receive any greater payment under Section 2.2(e) and Section 2.8 with respect to
any participation than the Replaced Lender would have been entitled to receive.

(c) Each Lender may sell, negotiate or grant participations to other parties in
all or part of the obligations of the Borrower outstanding under the Loan
Documents, upon notice to the Administrative Agent and the Borrower; provided
that any such sale, negotiation or participation shall be in compliance with the
applicable federal and state securities laws and the other requirements of this
Section. No participant shall constitute a “Lender” under any Loan Document, and
Borrower shall continue to deal solely and directly with Administrative Agent
and the Lenders. A Participant shall not be entitled to receive any greater
payment under Section 2.2(e) and Section 2.8 with respect to any participation
than its participating Lender would have been entitled to receive.

(d) Each Lender may disclose to any proposed assignee or participant any
information relating to Borrower or any of its Subsidiaries; provided, that
prior to such disclosure such proposed assignee or participant shall have agreed
in writing to keep any such information confidential substantially on the terms
of Section 13.3(f).

(e) The grant of a participation interest shall be on such terms as the granting
Lender determines are appropriate, provided only that (i) the holder of such a
participation interest shall not have any of the rights of a Lender under this
Agreement, (ii) the consent of the holder of such a participation interest shall
not be required for amendments or waivers of provisions of the Loan Documents,
provided that the granting Lender may agree in its participation agreement with
its participant that such granting Lender will not (without the consent of the
holder of such participation interest) vote to (A) extend the term of the Credit
Commitments, (B) decrease the rate of interest or the amount of any fee or any
other amount payable to the Lenders under the Loan Documents, (C) reduce the
principal amount payable under the Loan Documents, or (D) extend the date fixed
for the payment of principal or interest or any other amount payable under the
Loan Documents, which would require the consent of all of the Lenders pursuant
to the terms of Section 13.1 hereof, and (iii) the holder may not transfer or
participate any of its interest without the consent of the Administrative Agent.

(f) Each Lender understands that some of the information and documents furnished
to it pursuant to this Agreement may be confidential and each Lender agrees that
it will keep all non-public

 

34



--------------------------------------------------------------------------------

information, documents and agreements so furnished to it confidential and will
make no disclosure to other Persons of such information or agreements until it
shall have become public, except (i) to the extent required in connection with
matters involving operations under or enforcement or amendment of the Loan
Documents; (ii) to such Lender’s examiners and auditors or in accordance with
such Lender’s obligations under law or regulations or pursuant to subpoenas or
other process to make information available to governmental agencies and
examiners or to others; (iii) to any corporate parent of any Lender so long as
such parent agrees to accept such information or agreement subject to the
restrictions provided in this Section 13.3(f); (iv) to any participant Lender or
trust company of any Lender so long as such participant shares the corporate
parent with such Lender and agrees to keep such information, documents or
agreement confidential in accordance with the restrictions provided in this
Section 13.3(f); (v) to Administrative Agent or to any other Lender and their
respective counsel and other professional advisors and to its own counsel and
professional advisors so long as such Persons are instructed to keep such
information confidential in accordance with the provisions of this
Section 13.3(f); (vi) to proposed assignees and participants in accordance with
Section 13.3(d); (vii) as Administrative Agent or Lender determines appropriate
after the occurrence of an Event of Default; and (viii) with the prior written
consent of the Borrower.

13.4 Defaulting Lenders.

(a) Definition. For the purposes of this Agreement a “Defaulting Lender” shall
be defined as follows: any Lender that (i) has failed to (A) fund all or any
portion of its Credit Commitments within two (2) Business Days of the date such
Credit Commitments were required to be funded hereunder, or (B) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Advances) within two (2) Business Days of the date when due, (ii) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (iii) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(iv) has, or has a direct or indirect parent company that has, (Y) become the
subject of a proceeding under any bankruptcy insolvency or debtor relief law, or
(Z) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets (other than in
connection with a supervisory action where applicable law requires that such
supervisory appointment not be publicly disclosed), including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
governmental authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 13.4(c)) upon delivery of written
notice of such determination to the Borrower and each Lender.

(b) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.4, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to

 

35



--------------------------------------------------------------------------------

the Administrative Agent hereunder in connection with its role as Administrative
Agent; second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Administrative Agent in connection with fronting
exposure for Swingline Advances or Letters of Credit; third, to cash
collateralize the Administrative Agent’s exposure in connection with the
Defaulting Lender’s Pro Rata Share of any issued Letters of Credit with respect
to such Defaulting Lender in accordance with Section 13.4(e); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Credit Extension in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Credit Extensions under this Agreement and (y) cash
collateralize the Administrative Agent’s Letter of Credit fronting exposure with
respect to such Defaulting Lenders’ Pro Rata Share of Letters of Credit to be
issued in the future under this Agreement, in accordance with Section 13.4(e);
sixth, to the payment of any amounts owing to the Lenders or the Administrative
Agent as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Administrative Agent against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; eighth, if so determined by the Administrative Agent,
distributed to the Lenders other than the Defaulting Lender until the ratio of
the Pro Rata Share of outstanding Credit Extensions of such Lenders to the
aggregate outstanding Credit Extensions equals such ratio immediately prior to
the Defaulting Lender’s failure to fund any portion of any Credit Extensions or
participations in Letters of Credit or Swingline Advances; and ninth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Credit Extensions or Letter of Credit issuances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Credit Extensions were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Credit Extensions of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Credit Extensions of such Defaulting Lender until such time as all Credit
Extensions and funded and unfunded participations in Letters of Credit and
Swingline Advances are held by the Lenders pro rata in accordance with the
Credit Commitments without giving effect to Section 13.4(b)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
Collateral pursuant to this Section 13.4(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
unused facility fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive any Letter of Credit
fronting fees for any period during which that Lender is a Defaulting Lender
only to extent allocable to its Pro Rata Share of the stated amount of Letters
of Credit for which it has provided cash Collateral pursuant to Section 13.4(e).
(C) With respect to any unused facility or letter of credit fronting fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (y) pay to each non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit and other Credit
Extensions that has been reallocated to such non-Defaulting Lender pursuant to
clause (iv) below, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Advances shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Pro Rata Shares (calculated without regard to such
Defaulting Lender’s Credit Commitment) but only (x) if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists, and (y) to the extent that such reallocation does not cause the
aggregate outstanding aggregate Credit Extensions of any non-Defaulting Lender
to exceed such non-Defaulting Lender’s Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

 

36



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Advances in an amount equal
to the applicable Lender’s fronting exposure and (y) second, cash collateralize
the applicable Lender’s Letter of Credit fronting exposure in accordance with
the procedures set forth in Section 13.4(e).

(c) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Credit
Extensions of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Credit Extensions and funded
and unfunded participations in Letters of Credit and Swingline Advances to be
held pro rata by the Lenders in accordance with their Credit Commitments
(without giving effect to Section 13.4(b)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(d) New Swingline Advances and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Administrative Agent shall not be required to fund
any Swingline Advances unless it is satisfied that it will have no fronting
exposure after giving effect to such Swingline Advance and (ii) the
Administrative Agent shall not be required to issue, extend, renew or increase
any Letters of Credit unless it is satisfied that it will have no fronting
exposure after giving effect thereto.

(e) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, the Borrower shall cash collateralize the full amount of the Defaulting
Lender’s Pro Rata Share of issued Letters of Credit (determined after giving
effect to Section 13.4(b)(iv) and any cash Collateral provided by such
Defaulting Lender).

(i) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, in connection with issued Letters of Credit, and agrees to maintain, a
first priority security interest in all such cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such cash Collateral is less than the full amount of
Defaulting Lender’s Pro Rata Share of the aggregate face amount of all issued
Letters of Credit, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
cash Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, cash Collateral provided under this Section 13.4 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect Letter of Credit
Obligations (including, as to cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the aggregate outstanding Letter of Credit
Obligations shall no longer be required to be held as cash Collateral pursuant
to this Section 13.4(e) following (i) the elimination of the applicable fronting
exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent that
there exists excess cash Collateral; provided that, subject to this Section 13.4
the Person providing cash Collateral and the Administrative Agent may agree that
cash Collateral shall be held to support future anticipated fronting exposure or
other obligations and provided further that to the extent that such cash
Collateral was provided by the Borrower, such cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

37



--------------------------------------------------------------------------------

13.5 Effectiveness; Binding Effect; Governing Law. This Agreement shall become
effective when it shall have been executed by the Borrower, Administrative Agent
and each Lender and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent, each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of Administrative Agent and all the Lenders. THIS AGREEMENT AND THE LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW DOCTRINE.

13.6 Consent to Jurisdiction; Venue; Administrative Agent for Service of
Process. All judicial proceedings brought against the Borrower with respect to
this Agreement and the Loan Documents may be brought in any state or federal
court of competent jurisdiction in the County of Santa Clara in the State of
California, and by execution and delivery of this Agreement, Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the nonexclusive jurisdiction of the aforesaid courts, and irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement.
Borrower irrevocably waives any right it may have to assert the doctrine of
forum non conveniens or to object to venue to the extent any proceeding is
brought in accordance with this Section. Borrower designates and appoints each
Responsible Officer, from time to time, and such other Persons as may hereafter
be selected by Borrower irrevocably agreeing in writing to so serve as its agent
to receive on its behalf service of all process in any such proceedings in any
such court, such service being hereby acknowledged by Borrower to be effective
and binding service in every respect. A copy of any such process so served shall
be mailed by registered mail to Borrower at its address provided in the
applicable signature page hereto, except that unless otherwise provided by
applicable law, any failure to mail such copy shall not affect the validity of
service of process. If any agent appointed by Borrower refuses to accept
service, Borrower hereby agrees that service upon it by mail shall constitute
sufficient notice. Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of Administrative Agent
or any Lender to bring proceedings against Borrower in courts of any
jurisdiction.

13.7 Entire Agreement. This Agreement with Exhibits and Schedules and the other
Loan Documents embody the entire agreement and understanding between the parties
hereto and supersedes all prior agreements and understandings relating to the
subject matter hereof, provided that any financing statements previously filed
for the benefit of Administrative Agent and/or any Lender shall continue to
perfect Administrative Agent’s security interest in the Collateral.

13.8 Separability of Provisions. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

13.9 Obligations Several. The obligation of each Lender hereunder is several,
and no Lender shall be responsible for the obligation or commitment of any other
Lender hereunder. Nothing contained in this Agreement and no action taken by the
Lenders pursuant hereto shall be deemed to constitute the Lenders to be a
partnership, an association, a joint venture or any other kind of entity.

13.10 Indemnification. Borrower shall indemnify, defend, protect and hold
harmless Administrative Agent, each Lender and their respective officers,
employees, and agents against: (a) all obligations, demands, claims, and
liabilities claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (b) all losses or Lender
Expenses in any way suffered, incurred, or paid as a result of or in any way
arising out of transactions between Administrative Agent or such Lender and
Borrower under the Loan Documents (including without limitation reasonable
attorneys’ fees and expenses), except for losses caused by Administrative
Agent’s or such Lender’s or their respective officers’, employees’ and agents’
gross negligence or willful misconduct.

13.11 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

38



--------------------------------------------------------------------------------

13.12 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or by
e-mail delivery of a “.pdf” format data file shall be effective as delivery of a
manually executed counterpart of this Agreement. Delivery of manually executed
counterparts of this Agreement shall immediately follow delivery by telecopy or
by e-mail delivery.

13.13 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than inchoate indemnity Obligations) remain outstanding. The obligations
of Borrower to indemnify Administrative Agent, Syndication Agent and Lenders
with respect to the expenses, damages, losses, costs and liabilities described
in Section 13.9 shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against any of them have
run.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

BORROWER: UBIQUITI NETWORKS, INC. By:  

/s/ John Ritchie

Title:   CFO ADMINISTRATIVE AGENT: EAST WEST BANK By:  

/s/ Calvin Cheng

Title:   First Vice President SYNDICATION AGENT: U.S. BANK By:  

/s/ Michael D. Stanley

Title:   Vice President

 

40



--------------------------------------------------------------------------------

LENDERS: EAST WEST BANK By:  

/s/ Calvin Cheng

Title:   First Vice President Maximum Credit Commitment: $50,000,000 Pro Rata
Share: 50% U.S. BANK By:  

/s/ Michael D. Stanley

Title:   Vice President Maximum Credit Commitment: $50,000,000 Pro Rata Share:
50 %

 

41



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

The Collateral shall consist of all right, title and interest of Borrower in and
to the property of Borrower, whether presently existing or hereafter created or
acquired, and wherever located, including, but not limited to:

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), commercial tort claims,
deposit accounts, documents (including negotiable documents), equipment
(including all accessions and additions thereto), general intangibles (including
payment intangibles and software), goods (including fixtures), instruments
(including promissory notes), inventory (including all goods held for sale or
lease or to be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

Notwithstanding the foregoing, the grant of a security interest as provided
herein shall not extend to, and the term “Collateral” shall not include:

(i) any Copyrights, Patents, Trademarks, any intent-to-use trademark
applications, any other intellectual property rights now owned or hereafter
acquired, or any claims for damages by way of any past, present and future
infringement of any of the foregoing, or any other Intellectual Property;
provided, however, that the Collateral shall include all accounts and general
intangibles that consist of rights to payment and proceeds from the sale,
licensing or disposition of all or any part, or rights in, the foregoing (the
“Rights to Payment”) Notwithstanding the foregoing, if a judicial authority
(including a U.S. Bankruptcy Court) holds that a security interest in the
underlying Intellectual Property is necessary to have a security interest in the
Rights to Payment, then the Collateral shall automatically, and effective as of
the Closing Date, include the Intellectual Property to the extent necessary to
permit perfection of Agent’s security interest in the Rights to Payment.;

(ii) (x) any of the outstanding capital stock of a Foreign Subsidiary, to the
extent that it is a controlled foreign corporation (as defined in the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder) in
excess of 65% of the voting power of all classes of capital stock of such
controlled foreign corporation, and (y) any of the outstanding capital stock of
any other Subsidiary of the Borrower that has been incorporated or formed under
any laws other than the laws of the United States, any state thereof or the
District of Columbia;

(iii) any property subject to a Lien described in clauses (a) or (c) of the
definition of Permitted Lien if the granting of a Lien in such property is
prohibited by or would constitute a default under any agreement or document
governing such property (but only to the extent such prohibition is effective
under applicable law), provided that upon the termination or lapsing of any such
prohibition, such property shall automatically be part of the Collateral; and

(iv) any general intangibles or other assets of the Debtor (whether owned or
held as licensee or lessee, or otherwise), to the extent that (i) such general
intangibles or assets are not assignable or capable of being encumbered as a
matter of law or under the terms of the license, lease or other agreement
applicable thereto (but



--------------------------------------------------------------------------------

solely to the extent that any such restriction is deemed effective under
applicable law), without the consent of the licensor or lessor thereof or other
applicable party thereto and (ii) such consent has not been obtained; provided,
however, that the foregoing grant of security interest shall extend to, and the
term “Collateral” shall include, (A) any general intangible or asset which is an
account receivable or a proceed of, or otherwise related to the enforcement or
collection of, any account receivable, or goods that are the subject of any
account receivable; (B) any and all proceeds of any general intangibles or
assets that are otherwise excluded to the extent that the assignment or
encumbrance of such proceeds is not so restricted; and (C) upon obtaining the
consent of any such licensor, lessor or other applicable party’s consent with
respect to any such otherwise excluded general intangibles or assets, such
general intangibles and assets as well as any and all proceeds thereof that
might have theretofore have been excluded from such grant of a security interest
and the term “Collateral.”

 

2



--------------------------------------------------------------------------------

EXHIBIT B-1

 

LOGO [g3973791_image.jpg]    LOGO [g3973792_image.jpg]

 

Date:                     

 

To: EAST WEST BANK, as Administrative Agent

   N. Cal Commercial Banking Group

   Fax No.: (408) 588-9684/9688

 

From: Ubiquiti Networks, Inc.

 

   Loan Account No.                                  Note No.         

 

¨ On             , please advance $             from the Revolving Line/Term
Advance and credit deposit account             .

 

   The above advance shall be:            ¨ a LIBOR Rate Advance             or
            ¨ a Base Rate Advance.

 

¨ On             , please debit $             from deposit account no.
             and pay down our Revolving Line/Term Advance, Note no.     , and
credit: Interest only (    ), or Principal only (            ), or Principal &
Interest (    ).

 

Authorized by:   

 

       (borrower signature)    phone no.

 

 

Below For Bank Use Only

 

 

 

Account Number    Account Name    Debit    Credit                             
                     

 

3



--------------------------------------------------------------------------------

EXHIBIT B-2

LIBOR RATE CONTINUATION CERTIFICATE

The undersigned hereby certifies as follows:

I,                     , am the duly elected and acting                      of
UBIQUITI NETWORKS, INC. (“Borrower”).

This LIBOR Rate Continuation Certificate is delivered on behalf of Borrower to
EAST WEST BANK, as Administrative Agent, pursuant to the Loan and Security
Agreement among the Borrower, Administrative Agent, Syndication Agent and the
Lenders dated as of August     , 2012 (the “Agreement”). The terms used herein
that are defined in the Agreement have the same meaning herein as ascribed to
them in the Agreement.

Borrower requests on             , 201     a LIBOR Rate Advance (the “Advance”)
as follows:

(a) A continuation of an existing LIBOR Rate Advance as a LIBOR Rate Advance.

(b) The date on which the Advance is to be made is                     ,
201    .

(c) The amount of the Advance is to be                     ($            ), for
an Interest Period of                      month(s).

All representations and warranties of Borrower stated in the Agreement are true,
correct and complete in all material respects as of the date of this request for
a loan; provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date.

IN WITNESS WHEREOF, this LIBOR Rate Continuation Certificate is executed by the
undersigned as of this         day of             , 201    .

 

UBIQUITI NETWORKS, INC. By:  

 

Title:  

 

For Internal Use Only

 

LIBOR Pricing Date    LIBOR Rate    LIBOR Rate Variance    Maturity Date       
       %     



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    EAST WEST BANK, AS ADMINISTRATIVE AGENT FROM:    UBIQUITI NETWORKS, INC.

The undersigned authorized officer of UBIQUITI NETWORKS, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement among Borrower, Administrative Agent, Syndication Agent and Lenders
(the “Agreement”), (i) Borrower is in compliance for the period ending
                    with all covenants except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct in all material respects as of the date hereof (provided, that those
representations and warranties expressly referring to another date are true and
correct in all material respects as of such date). Attached herewith are the
required documents supporting the above certification. Borrower further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes. All days and
periods specified relate to fiscal period end

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

 

Required

 

Complies

Quarterly Financial Statements

  Quarterly within 45 days   Yes     No

Annual Audited Financials (consolidated and consolidating)

  FYE within 120 days   Yes     No

Annual Projections (consolidated and consolidating)

  Within 45 days from fiscal year end  

Financial Covenants

 

Required

 

Actual

 

Complies

Minimum trailing 4 quarters Debt Service Coverage Ratio (quarterly) (Borrower
only)

  1.50:1.00           :1.00   Yes     No

Maximum Total Liabilities-TNW Ratio (quarterly) (Borrower and Subsidiaries, on a
consolidated basis):

     

    Quarter ended June 30, 2012

  1.50: 100           :1.00   Yes     No

    Quarter ending September 30, 2012

  2.50: 100           :1.00   Yes     No

    Quarter ending December 31, 2012

  2.00: 100           :1.00   Yes     No

    Quarter ending March 31, 2013

  1.75: 100           :1.00   Yes     No

    Quarter ending June 30, 2013 and quarterly thereafter

  1.50: 100           :1.00   Yes     No

Minimum Liquidity Ratio (quarterly)

  1.50:1.00           :1.00   Yes     No

 

Comments Regarding Exceptions:

See Attached.

     ADMINISTRATIVE AGENT USE ONLY Sincerely,       

 

     Received By:                             SIGNATURE     
Date:                         

 

     Reviewed By:                         TITLE      Compliance Status: Yes / No

 

       DATE       



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PROMISSORY NOTE



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE OF EXCEPTIONS

Permitted Indebtedness (Section 1.1)

Indebtedness incurred under a revolving credit account with Dell Financial
Services L.L.C. that is secured by the lien described under Permitted Liens
below.

Permitted Investments (Section 1.1)

The outstanding capital stock of Borrower’s wholly-owned Subsidiaries:

Ubiquiti Networks International Limited (Hong Kong)

UAB “Devint” (Republic of Lithuania)

Ubiquiti Networks (India) Private Limited (Republic of India)

Permitted Liens (Section 1.1)

Debtor: Ubiquiti Networks, Inc.

Secured Party: Dell Financial Services L.L.C.

File No.: 09-7188062435 (California)

Filing Date: 2/18/2009

Type: Equipment and software lien

Intellectual Property (Section 5.7)

None

Prior Names (Section 5.8)

None

Environmental Condition (Section 5.13)

None.